Exhibit 10.5

 

 

 

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

 

and

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY

 

 

 

RIGHTS AGREEMENT

 

 

 

Dated as of April 30, 2004

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

CERTAIN DEFINITIONS.

 

 

 

 

SECTION 2.

APPOINTMENT OF RIGHTS AGENT.

 

 

 

 

SECTION 3.

ISSUE OF RIGHT CERTIFICATES.

 

 

 

 

SECTION 4.

FORM OF RIGHT CERTIFICATES.

 

 

 

 

SECTION 5.

COUNTERSIGNATURE AND REGISTRATION.

 

 

 

 

SECTION 6.

TRANSFER, SPLIT-UP, COMBINATION AND EXCHANGE OF RIGHT CERTIFICATES; MUTILATED,
DESTROYED, LOST OR STOLEN RIGHT CERTIFICATES.

 

 

 

 

SECTION 7.

EXERCISE OF RIGHTS; PURCHASE PRICE; EXPIRATION DATE OF RIGHTS.

 

 

 

 

SECTION 8.

CANCELLATION AND DESTRUCTION OF RIGHT CERTIFICATES.

 

 

 

 

SECTION 9.

RESERVATION AND AVAILABILITY OF SHARES OF CAPITAL STOCK.

 

 

 

 

SECTION 10.

PREFERRED STOCK RECORD DATE.

 

 

 

 

SECTION 11.

ADJUSTMENT OF PURCHASE PRICE, NUMBER AND KIND OF SHARES OR NUMBER OF RIGHTS.

 

 

 

 

SECTION 12.

CERTIFICATE OF ADJUSTED PURCHASE PRICE OR NUMBER OF SHARES.

 

 

 

 

SECTION 13.

CONSOLIDATION, MERGER OR SALE OR TRANSFER OF ASSETS, CASH FLOW OR EARNING POWER.

 

 

 

 

SECTION 14.

FRACTIONAL RIGHTS AND FRACTIONAL SHARES.

 

 

 

 

SECTION 15.

RIGHTS OF ACTION.

 

 

 

 

SECTION 16.

AGREEMENT OF RIGHT HOLDERS.

 

 

 

 

SECTION 17.

RIGHT CERTIFICATE HOLDER NOT DEEMED A STOCKHOLDER.

 

 

 

 

SECTION 18.

CONCERNING THE RIGHTS AGENT.

 

 

 

 

SECTION 19.

MERGER OR CONSOLIDATION OR CHANGE OF NAME OF RIGHTS AGENT.

 

 

 

 

SECTION 20.

DUTIES OF RIGHTS AGENT.

 

 

 

 

SECTION 21.

CHANGE OF RIGHTS AGENT.

 

 

 

 

SECTION 22.

ISSUANCE OF NEW RIGHT CERTIFICATES.

 

 

--------------------------------------------------------------------------------


 

SECTION 23.

REDEMPTION AND TERMINATION.

 

 

 

 

SECTION 24.

EXCHANGE.

 

 

 

 

SECTION 25.

NOTICE OF CERTAIN EVENTS.

 

 

 

 

SECTION 26.

NOTICES.

 

 

 

 

SECTION 27.

SUPPLEMENTS AND AMENDMENTS.

 

 

 

 

SECTION 28.

SUCCESSORS.

 

 

 

 

SECTION 29.

DETERMINATIONS AND ACTIONS BY THE BOARD OF DIRECTORS, ETC.

 

 

 

 

SECTION 30.

BENEFITS OF THIS AGREEMENT.

 

 

 

 

SECTION 31.

SEVERABILITY.

 

 

 

 

SECTION 32.

GOVERNING LAW.

 

 

 

 

SECTION 33.

COUNTERPARTS.

 

 

 

 

SECTION 34.

DESCRIPTIVE HEADINGS.

 

 

 

 

 

 

 

EXHIBIT A

CERTIFICATE OF DESIGNATION

 

 

 

 

EXHIBIT B

FORM OF RIGHT CERTIFICATE

 

 

ii

--------------------------------------------------------------------------------


 

RIGHTS AGREEMENT

 

RIGHTS AGREEMENT, dated as of April 30, 2004 (the “Agreement”), between
PHARMACOPEIA DRUG DISCOVERY, INC., a Delaware corporation (the “Company”), and
AMERICAN STOCK TRANSFER & TRUST COMPANY, a New York corporation (the “Rights
Agent”).

W I T N E S S E T H

 

WHEREAS, on April 6, 2004 (the “Rights Dividend Declaration Date”), the Board of
Directors of the Company (the “Board of Directors”) authorized and declared a
dividend distribution of one right (each, a “Right”) for each share of common
stock, par value $.01 per share, of the Company (the “Common Stock”) outstanding
at the Close of Business (as hereinafter defined) on April 30, 2004 (the “Record
Date”), and has authorized (i) the issuance of one Right (as such number may
hereinafter be adjusted pursuant to the provisions of Section 11(p)) for each
share of Common Stock of the Company issued between the Record Date (whether
originally issued or delivered from the Company’s treasury) and the earliest of
the Distribution Date (as defined in Section 3), the Redemption Date and the
Final Expiration Date (as such terms are defined in Section 7) and (ii) in
certain circumstances as provided in Section 22, the issuance of one Right with
respect to each share of Common Stock that shall become outstanding between the
Distribution Date and the earlier of the Redemption Date and the Final
Expiration Date, each Right initially representing the right to purchase one
ten-thousandth of a share of Series A Junior Participating Preferred Stock of
the Company (the “Preferred Stock”) having the rights, powers and preferences
set forth in the form of Certificate of Designation, Preferences and Rights
attached as Exhibit A, upon the terms and subject to the conditions hereinafter
set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and intending to be legally bound hereby, the parties agree as
follows:

 

SECTION 1.                                Certain Definitions.  For purposes of
this Agreement, the following terms have the meanings indicated:

 

(a)                                  “Acquiring Person” shall mean any Person
who or which, together with all Affiliates and Associates of such Person, shall
be the Beneficial Owner of fifteen percent (15%) or more of the shares of the
Common Stock then outstanding, but shall not include any Exempt Person.  For
purposes of determining whether a Person is an Acquiring Person, such Person
shall not be deemed to be the Beneficial Owner of the shares of Common Stock
beneficially owned by an Exempt Person.  Notwithstanding the foregoing, no
Person shall become an Acquiring Person as the result of an acquisition of
Beneficial Ownership of Common Stock by the Company that, by reducing the number
of shares of Common Stock (or securities convertible into or exchangeable for
Common Stock) outstanding, increases the percentage of Common Stock beneficially
owned by such Person (together with all Affiliates and Associates of such
Person) to fifteen percent (15%) or more of the shares of Common Stock then
outstanding; provided, however, that if any Person (other than Exempt Persons)
shall become the Beneficial Owner of fifteen percent (15%) or more of the shares
of Common Stock then outstanding by reason of share purchases by the

 

--------------------------------------------------------------------------------


 

Company and shall, after such share purchases by the Company, become the
Beneficial Owner of any additional shares of Common Stock, then such Person
shall be an Acquiring Person.  Notwithstanding the foregoing, if the Board of
Directors determines in good faith that a Person who would otherwise be an
Acquiring Person has become such inadvertently, and such Person divests as
promptly as practicable a sufficient number of shares of Common Stock so that
such Person would no longer be an Acquiring Person, then such Person shall not,
solely as a result of such inadvertent acquisition, be deemed to be an Acquiring
Person for any purpose of this Agreement.

 

(b)                                 “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General Rules
and Regulations promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as such rule is in effect on the Record Date.

 

(c)                                  “Agreement” shall have the meaning as set
forth in the introductory paragraph.

 

(d)                                 A Person shall be deemed the “Beneficial
Owner” of, and shall be deemed to “beneficially own,” and shall be deemed to
have “Beneficial Ownership” of, any securities:

 

(i)                                     that such Person or any of such Person’s
Affiliates or Associates, directly or indirectly, owns or has

 

(A)                              the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, rights (other than the Rights),
warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the “Beneficial Owner” of, or to beneficially own (1) securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any of such Person’s Affiliates or Associates until such tendered securities are
accepted for purchase or exchange, (2) securities issuable upon exercise of
Rights at any time prior to the occurrence of a Triggering Event, or (3)
securities issuable upon exercise of Rights from and after the occurrence of a
Triggering Event, if such Rights were acquired by such Person or such Person’s
Affiliates or Associates prior to the Distribution Date or pursuant to Section
3(a) or Section 22 or pursuant to Section 11(a)(i) in connection with an
adjustment made with respect to any of the Rights heretofore specified in this
clause (3); or

 

(B)                                has the right to vote or otherwise has
Beneficial Ownership (as determined pursuant to Rule 13d-3 of the General Rules
and Regulations under the Exchange Act), including pursuant to any agreement,
arrangement or understanding (whether or not in writing); provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, pursuant to this subparagraph (B), any security as a result of any
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (1) arises solely from a revocable proxy or
consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations of the Exchange Act and (2) is not also then reportable by such
Person on Schedule 13D under the Exchange Act (or any comparable or successor
report); or

 

2

--------------------------------------------------------------------------------


 

(ii)                                  that are beneficially owned, including
pursuant to subparagraphs (i)(A) and (B) of this subsection (d) directly or
indirectly, by any other Person (or Affiliate or Associate thereof) with which
such Person or any of such Person’s Affiliates or Associates has any agreement,
arrangement or understanding (whether or not in writing) for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
the proviso in subparagraph (i)(B) of this subsection (d)) or disposing of any
voting securities of the Company;

 

provided, however, that nothing in this subsection (d) shall cause a Person
engaged in business as an underwriter of securities to be the Beneficial Owner
of, or to beneficially own, any securities acquired through such Person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition; provided, further,
however, that no Person who is an officer, director or employee of an Exempt
Person shall be deemed, solely by reason of such Person’s status or authority as
such, to be the “Beneficial Owner” of, to have “Beneficial Ownership” of or to
“beneficially own” any securities that are “beneficially owned” (as defined in
this Section 1(d)), including, without limitation, in a fiduciary capacity, by
an Exempt Person.

 

(e)                                  “Board of Directors” shall have the meaning
set forth in the first recital clause at the beginning of this Agreement.

 

(f)                                    “Business Day” shall mean any day other
than a Saturday, Sunday or a day on which banking institutions in the State of
New York are authorized or obligated by law or executive order to close.

 

(g)                                 “Close of Business” on any given date shall
mean 5:00 P.M., New York, New York time, on such date; provided, however, that
if such date is not a Business Day, it shall mean 5:00 P.M., New York, New York
time, on the next succeeding Business Day.

 

(h)                                 “Common Stock” when used with reference to
the Company shall mean the common stock, par value $.01 per share, and when used
with reference to any Person other than the Company shall mean the capital stock
(or equity interest) with the greatest voting power of such Person or, if such
Person is a Subsidiary of another Person, the Person or Persons that ultimately
control such first-mentioned Person.

 

(i)                                     “Company” shall have the meaning as set
forth in the introductory paragraph.

 

(j)                                     “Common Stock Equivalents” shall have
the meaning set forth in Section 11(a)(iii).

 

(k)                                  “Current Per Share Market Price” shall have
the meaning set forth in Section 11(d).

 

(l)                                     “Current Value” shall have the meaning
set forth in Section 11(a)(iii).

 

3

--------------------------------------------------------------------------------


 

(m)                               “Distribution Date” shall have the meaning set
forth in Section 3(a).

 

(n)                                 “Equivalent Preferred Stock” shall have the
meaning set forth in Section 11(b).

 

(o)                                 “Exchange Act Regulations” shall mean the
General Rules and Regulations under the Exchange Act.

 

(p)                                 “Exchange Shares” shall have the meaning set
forth in Section 24(a).

 

(q)                                 “Exempt Person” shall mean (i) the Company,
(ii) Pharmacopeia, Inc. until after the consummation of the spin-off of the
Company by Pharmacopeia, Inc. pursuant to the Master Separation and Distribution
Agreement by and between the Company and Pharmacopeia, Inc., dated as of April
30, 2004, (iii) any wholly-owned Subsidiary of the Company, (iv) any employee
benefit plan of the Company, or of any Subsidiary of the Company, or (v) any
entity holding shares of Common Stock for the benefit of present or future
participants (e.g., a trustee or plan fiduciary) pursuant to the terms of any
such aforementioned employee benefit plan.

 

(r)                                    “Final Expiration Date” shall have the
meaning set forth in Section 7(a).

 

(s)                                  “NASDAQ” shall have the meaning set forth
in Section 11(d)(i).

 

(t)                                    “Person” shall mean any individual, firm,
corporation, partnership, limited liability company or other entity, and shall
include any successor (by merger or otherwise) of such entity.

 

(u)                                 “Preferred Stock” shall mean shares of
Series A Junior Participating Preferred Stock, par value $.01 per share, of the
Company, and, to the extent that there are not a sufficient number of shares of
Series A Junior Participating Preferred Stock authorized to permit the full
exercise of the Rights, any other series of preferred stock of the Company
designated for such purpose containing terms substantially similar to the terms
of the Series A Junior Participating Preferred Stock.

 

(v)                                 “Principal Party” shall have the meaning set
forth in Section 13(b).

 

(w)                               “Purchase Price” shall have the meaning set
forth in Section 4(a).

 

(x)                                   “Record Date” shall have the meaning set
forth in the first recital clause at the beginning of this Agreement.

 

(y)                                 “Redemption Date” shall have the meaning set
forth in Section 7(a).

 

4

--------------------------------------------------------------------------------


 

(z)                                   “Right” shall have the meaning set forth
in the first recital clause at the beginning of this Agreement.

 

(aa)                            “Right Certificate” shall have the meaning set
forth in Section 3(a).

 

(bb)                          “Rights Agent” shall have the meaning set forth in
the introductory paragraph of this Agreement.

 

(cc)                            “Rights Dividend Declaration Date” shall have
the meaning set forth in the first recital clause at the beginning of this
Agreement.

 

(dd)                          “Section 11(a)(ii) Event” shall have the meaning
set forth in Section 11(a)(ii).

 

(ee)                            “Section 11(a)(ii) Trigger Date” shall have the
meaning set forth in Section 11(a)(iii).

 

(ff)                                “Section 13 Event” shall have the meaning
set forth in Section 13(a).

 

(gg)                          “Securities Act” shall have the meaning set forth
in Section 9(c).

 

(hh)                          “Spread” shall have the meaning set forth in
Section 11(a)(iii).

 

(ii)                                  “Stock Acquisition Date” shall mean the
first date of public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed or amended pursuant to Section 13(d)
under the Exchange Act) by the Company or an Acquiring Person that an Acquiring
Person has become such.

 

(jj)                                  “Subsidiary” of any Person shall mean any
corporation or other entity of which a majority of the voting power of the
voting equity securities or equity interests is owned, directly or indirectly,
by such Person.

 

(kk)                            “Substitution Period” shall have the meaning set
forth in Section 11(a)(iii).

 

(ll)                                  “Surviving Corporation” shall have the
meaning set forth in Section 11(q).

 

(mm)                      “Trading Day” shall have the meaning set forth in
Section 11(d)(i).

 

(nn)                          “Triggering Event” shall mean any Section
11(a)(ii) Event or Section 13 Event.

 

SECTION 2.                                Appointment of Rights Agent.  The
Company hereby appoints the Rights Agent to act as agent for the Company in
accordance with the terms and conditions hereof, and the Rights Agent hereby
accepts such appointment.  The Company may from time to time appoint such
co-Rights Agents as it may deem necessary or desirable upon ten (10) days

 

5

--------------------------------------------------------------------------------


 

prior written notice to the Rights Agent.  The Rights Agent shall have no duty
to supervise, and in no event shall be liable for, the acts or omissions of any
such co-Rights Agents.  In the event the Company appoints one or more co-Rights
Agents, the respective duties of the Rights Agent and any co-Rights Agents shall
be as the Company shall determine.

 

SECTION 3.                                Issue of Right Certificates.  (a) 
Until the earlier of (i) the Close of Business on the tenth calendar day after
the Stock Acquisition Date (or, if the tenth day after the Stock Acquisition
Date occurs before the Record Date, the Close of Business on the Record Date),
or (ii) the Close of Business on the tenth Business Day (or such later date as
may be determined by action of the Board of Directors prior to such time as any
Person becomes an Acquiring Person, and of which the Company will give the
Rights Agent prompt written notice) after the date that a tender or exchange
offer by any Person (other than an Exempt Person) is first published or sent or
given within the meaning of Rule 14d- 2 of the Exchange Act Regulations, the
consummation of which would result in Beneficial Ownership by a Person (other
than an Exempt Person) of fifteen percent (15%) or more of the outstanding
Common Stock (including any such date that is after the date of this Agreement
and prior to the issuance of the Rights) (the earlier of (i) and (ii) being
herein referred to as the “Distribution Date”), (x) the Rights will be evidenced
(subject to the provisions of paragraph (b) of this Section 3) by the
certificates for shares of Common Stock registered in the names of the holders
of the Common Stock thereof (which certificates for Common Stock shall also be
deemed to be Right Certificates) and not by separate Right Certificates, and (y)
the right to receive Right Certificates will be transferable only in connection
with the transfer of the underlying shares of Common Stock (including a transfer
to the Company).  As soon as practicable after the Distribution Date, the Rights
Agent will send, by first-class mail, postage-prepaid, to each record holder of
shares of Common Stock as of the Close of Business on the Distribution Date, or,
with respect to Common Stock so issued on or after the Distribution Date (unless
otherwise provided with respect thereto as aforesaid), to the record holder of
such Common Stock on the date of issuance, at the address of such holder shown
on the records of the Company, a Right Certificate, in substantially the form
attached as Exhibit B (the “Right Certificate”), evidencing one Right for each
share of Common Stock so held, subject to adjustments as provided herein.  In
the event that an adjustment in the number of Rights per share of Common Stock
has been made pursuant to Section 11(p), at the time of distribution of the
Right Certificates, the Company may make the necessary and appropriate rounding
adjustments (in accordance with Section 14(a)) so that Right Certificates
representing only whole numbers of Rights are distributed and cash is paid in
lieu of any fractional Rights (calculated in accordance with Section 14(a)).  As
of and after the Distribution Date, the Rights will be evidenced solely by such
Right Certificates.

 

(b)                                 With respect to certificates for shares of
Common Stock outstanding as of the Record Date, until the Distribution Date, the
Rights will be evidenced by such certificates for shares of Common Stock
registered in the names of the holders thereof.  Until the earlier of the
Distribution Date or the Final Expiration Date, the surrender for transfer of
any certificate for Common Stock outstanding on the Record Date shall also
constitute the transfer of the Rights associated with such shares of Common
Stock represented thereby.

 

(c)                                  Rights shall be issued in respect of all
shares of Common Stock which are issued (whether originally issued or delivered
from the Company’s treasury) after the Record Date but prior to the earliest of
the Distribution Date, the Redemption Date or the Final

 

6

--------------------------------------------------------------------------------


 

Expiration Date, or in certain circumstances as provided in Section 22, after
the Distribution Date, but prior to the Final Expiration Date.  Certificates
representing shares of Common Stock issued after the Record Date but prior to
the earliest of the Distribution Date, the Redemption Date or the Final
Expiration Date (including, without limitation, reacquired shares of Common
Stock referred to in the last sentence of this paragraph (c)) shall have
impressed on, printed on, written on or otherwise affixed to them the following
legend:

 

This certificate also evidences and entitles the holder hereof to certain Rights
as set forth in the Rights Agreement between Pharmacopeia Drug Discovery, Inc.
(the “Company”) and American Stock Transfer & Trust Company (the “Rights
Agent”), dated as of April 30, 2004 (the “Rights Agreement”), the terms of which
are hereby incorporated herein by reference and a copy of which is on file at
the principal executive offices of the Company.  Under certain circumstances, as
set forth in the Rights Agreement, such Rights will be evidenced by separate
certificates and will no longer be evidenced by this certificate.  The Company
will mail to the holder of this certificate a copy of the Rights Agreement, as
in effect on the date of mailing, without charge, promptly following receipt of
a written request therefor.  Under certain circumstances set forth in the Rights
Agreement, Rights issued to, or held by, any Person who is, was or becomes an
Acquiring Person or any Affiliate or Associate thereof (as such terms are
defined in the Rights Agreement), whether currently held by or on behalf of such
Person or by any subsequent holder, may become null and void and may not be
transferable.

 

With respect to such certificates bearing the foregoing legend, until the
earlier of the Distribution Date or the Final Expiration Date, the Rights
associated with the shares of Common Stock represented by such certificates
shall be evidenced by such certificates alone and registered holders of the
shares of Common Stock shall also be the registered holders of the associated
Rights, and the transfer of any of such certificates shall also constitute the
transfer of the Rights associated with the shares of Common Stock represented by
such certificates.  In the event that the Company purchases or acquires any
shares of Common Stock after the Record Date but prior to the earliest of the
Distribution Date, the Redemption Date or the Final Expiration Date, any Rights
associated with such shares of Common Stock shall be deemed cancelled and
retired so that the Company shall not be entitled to exercise any Rights
associated with the shares of Common Stock which are no longer outstanding.

 

SECTION 4.                                Form of Right Certificates.  (a)  The
Right Certificates (and the forms of election to purchase shares and of
assignment to be printed on the reverse thereof) shall be substantially in the
form attached as Exhibit B, and may have such marks of identification or
designation and such legends, summaries or endorsements printed thereon as the
Company may deem appropriate but which do not affect the duties, rights or
responsibilities of the Rights Agent and as are not inconsistent with the
provisions of this Agreement, or as may be required to comply with any
applicable law or with any rule or regulation made pursuant thereto or with any
rule or regulation of any stock exchange on which the Rights may from time to
time be listed or any securities association on whose interdealer quotation
system the Rights may from time to time be authorized for quotation, or to
conform to usage.  Subject to the provisions of Section 11 and Section 22, the
Right Certificates that are issued in respect of Common Stock that were issued
and outstanding as of the Record Date, shall be dated as of the Record Date, and
all Right

 

7

--------------------------------------------------------------------------------


 

Certificates that are issued in respect of other Common Stock shall be dated as
of the respective dates of issuance of such Common Stock, and in either case on
their faces shall entitle the holders thereof to purchase such number of one
one-ten thousandths of a share of Preferred Stock as shall be set forth therein
at the price set forth therein (such purchase price per one one-ten thousandth
of a share the “Purchase Price”), but the amount and type of securities
purchasable upon the exercise of each Right and the Purchase Price thereof shall
be subject to adjustment as provided herein.

 

(b)                                 Any Right Certificate issued pursuant to
Section 3(a) or Section 22 that represents Rights beneficially owned by: (i) an
Acquiring Person or any Associate or Affiliate of an Acquiring Person, (ii) a
transferee of an Acquiring Person (or of any such Associate or Affiliate of an
Acquiring Person) which becomes a transferee after the Acquiring Person becomes
such, or (iii) a transferee of an Acquiring Person (or of any such Associate or
Affiliate of an Acquiring Person) who becomes a transferee prior to or
concurrently with the Acquiring Person becoming such and receives such Rights
pursuant to either (A) a transfer (whether or not for consideration) from the
Acquiring Person (or any Associate or Affiliate of such Acquiring Person) to
holders of equity interests in such Acquiring Person (or of such Associate or
Affiliate) or to any Person with whom the Acquiring Person has any agreement,
arrangement or understanding regarding the transferred Rights or (B) a transfer
that the Board of Directors has determined is part of a plan, agreement,
arrangement or understanding which has as a primary purpose or effect the
avoidance of Section 7(e) or Section 11, and any Right Certificate issued
pursuant to Section 6 or Section 11 upon transfer, exchange, replacement or
adjustment of any other Right Certificate referred to in this sentence, shall
contain (to the extent feasible) the following legend:

 

The Rights represented by this Right Certificate are or were beneficially owned
by a Person who was or became an Acquiring Person or an Affiliate or Associate
of an Acquiring Person (as such terms are defined in the Rights Agreement). 
Accordingly, this Right Certificate and the Rights represented hereby may become
null and void in the circumstances specified in Section 7(e) of the Rights
Agreement.

 

The absence of the foregoing legend on any Right Certificate shall in no way
affect any of the other provisions of this Agreement, including, without
limitation, the provisions of Section 7(e).  The Company shall instruct the
Rights Agent in writing of the Rights which should be so legended and shall
supply the Rights Agent with such legended Right Certificates.

 

SECTION 5.                                Countersignature and Registration. 
(a)  The Right Certificates shall be executed on behalf of the Company by its
Chairman of the Board of Directors, its President or any Vice President, either
manually or by facsimile signature, and shall have affixed thereto the Company’s
seal or a facsimile thereof that shall be attested by the secretary or an
assistant secretary of the Company, either manually or by facsimile signature. 
The Right Certificates shall be countersigned by the Rights Agent, either
manually or by facsimile signature, and shall not be valid for any purpose
unless so countersigned.  In case any officer of the Company who shall have
signed any of the Right Certificates shall cease to be such officer of the
Company before countersignature by the Rights Agent and

 

8

--------------------------------------------------------------------------------


 

issued and delivery by the Company, such Right Certificates, nevertheless, may
be countersigned by the Rights Agent and issued and delivered by the Company
with the same force and effect as though the person who signed such Right
Certificates had not ceased to be such officer of the Company; and any Right
Certificate may be signed on behalf of the Company by any person who, at the
actual date of the execution of such Right Certificate, shall be a proper
officer of the Company to sign such Right Certificate, although at the date of
the execution of this Rights Agreement any such person was not such an officer.

 

(b)                                 Following the Distribution Date, the Rights
Agent will keep, or cause to be kept, at the office of the Rights Agent
designated for such purposes, books for registration and transfer of the Right
Certificates issued hereunder.  Such books shall show the names and addresses of
the respective holders of the Right Certificates, the number of Rights as
evidenced on its face by each of the Right Certificates and the date of each of
the Right Certificates.

 

SECTION 6.                                Transfer, Split-Up, Combination and
Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right
Certificates.  (a)  Subject to the provisions of Section 4(b), Section 7(e),
Section 11 and Section 14, at any time after the Close of Business on the
Distribution Date, and at or prior to the Close of Business on the earlier of
the Redemption Date or the Final Expiration Date, any Right Certificate or Right
Certificates may be transferred, split up, combined or exchanged for another
Right Certificate or Right Certificates, entitling the registered holder to
purchase a like number of one one-ten thousandths of a share of Preferred Stock
(or, following a Triggering Event, Common Stock, other securities, cash or other
assets, as the case may be) as the Right Certificate or Certificates surrendered
then entitles such holder to purchase.  Any registered holder desiring to
transfer, split up, combine or exchange any Right Certificate or Right
Certificates shall make such request in writing delivered to the Rights Agent,
and shall surrender the Right Certificate or Right Certificates to be
transferred, split up, combined or exchanged, with the form of assignment and
certificate appropriately executed, at the office of the Rights Agent designated
for such purpose.  Neither the Rights Agent nor the Company shall be obligated
to take any action whatsoever with respect to the transfer of any such
surrendered Right Certificate until the registered holder shall have completed
and signed the certificate contained in the form of assignment on the reverse
side of such Right Certificate and shall have provided such additional evidence
of the identity of the Beneficial Owner (or former Beneficial Owner) or
Affiliates or Associates thereof as the Company and the Rights Agent shall
reasonably request.  Thereupon the Rights Agent shall, subject to Section 4(b),
Section 7(e), Section 11 and Section 14, countersign and deliver to the Person
entitled thereto a Right Certificate or Right Certificates, as the case may be,
as so requested.  The Company may require payment of a sum sufficient to cover
any tax or charge that may be imposed in connection with any transfer, split up,
combination or exchange of Right Certificates.  The Rights Agent shall have no
duty or obligation under any Section of this Agreement requiring the payment of
taxes or charges unless and until it is satisfied that all such taxes and/or
charges have been paid.

 

(b)                                 Upon receipt by the Company and the Rights
Agent of evidence satisfactory to them of the loss, theft, destruction or
mutilation of a Right Certificate, and, in case of loss, theft or destruction,
of indemnity or security satisfactory to them, and, at the Company’s request,
reimbursement to the Company and the Rights Agent of all reasonable expenses
incidental thereto, and upon surrender to the Rights Agent and cancellation of
the Right

 

9

--------------------------------------------------------------------------------


 

Certificate if mutilated, the Company will make and deliver a new Right
Certificate of like tenor to the Rights Agent for countersignature and delivery
to the registered owner in lieu of the Right Certificate so lost, stolen,
destroyed or mutilated.

 

SECTION 7.                                Exercise of Rights; Purchase Price;
Expiration Date of Rights.  (a)  Subject to Section 7(e), the registered holder
of any Right Certificate may exercise the Rights evidenced thereby (except as
otherwise provided herein including, without limitation, the restrictions on
exercisability set forth in Section 9(c), Section 11(a)(iii) and Section 23(a)),
in whole or in part at any time after the Distribution Date, upon surrender of
the Right Certificate, with the form of election to purchase and the certificate
on the reverse side thereof duly executed, to the Rights Agent at the office of
the Rights Agent designated for such purpose, together with payment of the
aggregate Purchase Price with respect to the total number of one one-ten
thousandths of a share of Preferred Stock (or other securities, cash or other
assets, as the case may be) as to which such surrendered Rights are then
exercisable, at or prior to the earliest of (i) the Close of Business on the
tenth anniversary hereof, or such later date as may be established by the Board
of Directors prior to the expiration of the Rights (such date, as it may be
extended by the Board of Directors, the “Final Expiration Date”), (ii) the time
at which the Rights are redeemed as provided in Section 23 (the “Redemption
Date”), or (iii) the time at which such Rights are exchanged as provided in
Section 24.

 

(b)                                 The Purchase Price for each one one-ten
thousandth of a share of Preferred Stock pursuant to the exercise of a Right
shall initially be $75.00, and shall be subject to adjustment from time to time
as provided in Sections 11 and 13(a) and shall be payable in lawful money of the
United States of America, subject to paragraph (c) below.

 

(c)                                  Upon receipt of a Right Certificate
representing exercisable Rights, with the form of election to purchase and the
certificate on the reverse side thereof duly executed, accompanied by payment of
the Purchase Price per one one-ten thousandth of a share of Preferred Stock (or
other securities, cash or other assets, as the case may be) to be purchased and
an amount equal to any applicable transfer tax or charge required to be paid by
the holder of such Right Certificate in accordance with Section 9(e) (as
determined by the Rights Agent), the Rights Agent shall, subject to Section
20(k), thereupon promptly (i) (A) requisition from any transfer agent of the
shares of Preferred Stock (or make available, if the Rights Agent is the
transfer agent for such shares) certificates for the total number of one one-ten
thousandths of a share of Preferred Stock to be purchased and the Company hereby
irrevocably authorizes its transfer agent to comply with all such requests, or
(B) if the Company shall have elected to deposit the total number of shares of
Preferred Stock issuable upon exercise of the Rights hereunder with a depositary
agent, requisition from the depositary agent depositary receipts representing
such number of one one-ten thousandths of a share of Preferred Stock as are to
be purchased (in which case certificates for the shares of Preferred Stock
represented by such receipts shall be deposited by the transfer agent with the
depositary agent) and the Company hereby directs the depositary agent to comply
with such request, (ii) when appropriate, requisition from the Company the
amount of cash to be paid in lieu of issuance of fractional interests in shares
in accordance with Section 14, (iii) after receipt of such certificates or
depositary receipts, cause the same to be delivered to or, upon the order of the
registered

 

10

--------------------------------------------------------------------------------


 

holder of such Right Certificate, registered in such name or names as may be
designated by such holder, and (iv) after receipt thereof, deliver such cash, if
any, to or upon the order of the registered holder of such Right Certificate. 
The payment of the Purchase Price (as such amount may be reduced pursuant to
Section 11(a)(iii)) may be made in cash or by certified or bank check or money
order payable to the order of the Company.  In the event the Company is
obligated to issue other securities (including shares of Common Stock) of the
Company, or distribute other property pursuant to Section 11(a), the Company
will make all arrangements necessary so that such other securities or other
property are available for distribution by the Rights Agent, if and when
necessary to comply with this Agreement.  The Company reserves the right to
require, prior to the occurrence of a Triggering Event, that upon any exercise
of Rights, a number of Rights be exercised so that only whole shares of
Preferred Stock would be issued.

 

(d)                                 In case the registered holder of any Right
Certificate shall exercise less than all the Rights evidenced thereby, a new
Right Certificate evidencing Rights equivalent to the Rights remaining
unexercised shall be issued by the Rights Agent and delivered to the order of
the registered holder of such Right Certificate or to his duly authorized
assigns, subject to the provisions of Section 6 and Section 14.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, from and after the first occurrence of any Triggering Event, any
Rights beneficially owned by (i) any Acquiring Person (or any Associate or
Affiliate of an Acquiring Person), (ii) a transferee of an Acquiring Person (or
any Associate or Affiliate of an Acquiring Person) which becomes a transferee
after the Acquiring Person becomes such, or (iii) a transferee of an Acquiring
Person (or any Associate or Affiliate of an Acquiring Person) who becomes a
transferee prior to or concurrently with the Acquiring Person becoming such and
receives such Rights pursuant to either (A) a transfer (whether or not for
consideration) from the Acquiring Person (or any Associate or Affiliate of such
Acquiring Person) to holders of equity interests in such Acquiring Person (or of
such Associate or Affiliate) or to any Person with whom the Acquiring Person has
any agreement, arrangement or understanding (whether or not in writing)
regarding the transferred Rights, or (B) a transfer which the Board of Directors
has determined is part of a plan, arrangement or understanding (whether or not
in writing) which has as a primary purpose or effect the avoidance of this
Section 7(e), shall be null and void without any further action, and no holder
of such Rights shall have any rights whatsoever with respect to such Rights,
whether under any provision of this Agreement or otherwise.  The Company shall
notify the Rights Agent when this Section 7(e) applies and shall use all
reasonable efforts to ensure that the provisions of this Section 7(e) and
Section 4(b) are complied with, but neither the Company nor the Rights Agent 
shall have any liability to any holder of Rights or any other Person as a result
of the Company’s failure to make any determination under this Section 7(e) or
such Section 4(b) with respect to any Acquiring Person or its Affiliates,
Associates or transferees.

 

(f)                                    Notwithstanding anything in this
Agreement to the contrary, neither the Rights Agent nor the Company shall be
obligated to undertake any action with respect to a registered holder upon the
occurrence of any purported transfer or exercise unless such registered holder
shall have (i) properly completed and signed the certificate following the form
of assignment or election to purchase set forth on the reverse side of the Right
Certificate surrendered for such assignment or exercise, and (ii) provided such
additional evidence of the identity of the Beneficial Owner (or former
Beneficial Owner) or Affiliates or Associates thereof as the Company and the
Rights Agent shall reasonably request.

 

11

--------------------------------------------------------------------------------


 

SECTION 8.                                Cancellation and Destruction of Right
Certificates.  All Right Certificates surrendered for the purpose of exercise,
transfer, split-up, combination or exchange shall, if surrendered to the Company
or to any of its agents, be delivered to the Rights Agent for cancellation or in
cancelled form, or, if surrendered to the Rights Agent, shall be cancelled by
it, and no Right Certificates shall be issued in lieu thereof except as
expressly permitted by any of the provisions of this Agreement.  The Company
shall deliver to the Rights Agent for cancellation and retirement, and the
Rights Agent shall so cancel and retire, any other Right Certificate purchased
or acquired by the Company otherwise than upon the exercise thereof.  The Rights
Agent shall deliver all cancelled Right Certificate to the Company, or shall, at
the written request of the Company, destroy such cancelled Right Certificates,
and in such case shall deliver a certificate of destruction thereof to the
Company.

 

SECTION 9.                                Reservation and Availability of Shares
of Capital Stock.  (a)  Subject to the Company’s rights under Section 11(a)(iii)
to otherwise fulfill its obligations hereunder, the Company covenants and agrees
that it will cause to be reserved and kept available out of its authorized and
unissued shares of Preferred Stock (and, following the occurrence of a
Triggering Event, out of its authorized and unissued shares of Common Stock
and/or other securities or out of its authorized and issued shares of Common
Stock and/or other securities held in its treasury), the number of shares of
Preferred Stock (and, following the occurrence of a Triggering Event, Common
Stock and/or other securities) that will be sufficient to permit the exercise in
full of all outstanding Rights pursuant to the terms of this Agreement;
provided, however, that such action need not be taken with respect to shares of
Preferred Stock (or other securities) issuable upon exercise of the Rights until
after such time as the Rights become exercisable, and with respect to shares of
Preferred Stock and/or other securities issuable upon the occurrence of a
Triggering Event, until the occurrence of such event.

 

(b)                                 So long as the shares of Preferred Stock
(and, following the occurrence of a Triggering Event, Common Stock and/or other
securities) issuable and deliverable upon the exercise of Rights may be listed
on any United States national securities exchange or authorized for quotation on
any interdealer quotation system of any securities association, the Company
shall use its best efforts to cause, from and after such time as the Rights
become exercisable, all shares reserved for such issuance to be listed on such
exchange or quoted on such system upon official notice of issuance upon such
exercise.

 

(c)                                  The Company shall use its best efforts to
(i) file, as soon as is practicable following the earliest date after the first
occurrence of a Triggering Event in which the consideration to be delivered by
the Company upon exercise of the Rights has been determined in accordance with
Section 11(a)(ii) (or Sections 11(a)(iii) and 13), or as soon as is required by
law following the Distribution Date, as the case may be, a registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
with respect to the securities that may be acquired upon exercise of the Rights
on an appropriate form, (ii) cause such registration statement to become
effective as soon as practicable after such filing, and (iii) cause such
registration statement to remain effective (with a prospectus at all times
meeting the requirements of the Securities Act) until the earlier of (A) the
date as of which the Rights are no longer exercisable for such securities, or
(B) the earlier of the Redemption Date or the Final Expiration Date.  The
Company will also take such action as may be appropriate under, or to ensure
compliance with, the securities or “blue sky” laws of the various states and
other

 

12

--------------------------------------------------------------------------------


 

appropriate jurisdictions in connection with the exercisability of the Rights. 
The Company may temporarily suspend, for a period of time not to exceed ninety
(90) days after the date set forth in clause (i) of the first sentence of this
Section 9(c), the exercisability of the Rights in order to prepare and file such
registration statement and permit it to become effective and to take such
actions under such other securities or blue sky laws and permit them to become
effective.  Upon any such suspension, the Company shall issue a public
announcement stating that the exercisability of the Rights has been temporarily
suspended, as well as a public announcement at such time as the suspension is no
longer in effect, each time with prompt notice thereof to the Rights Agent.  In
addition, if the Company shall determine that a registration statement is
required following the Distribution Date, the Company may temporarily suspend,
with prompt notice thereof to the Rights Agent, the exercisability of the Rights
until such time as a registration statement has been declared effective. 
Notwithstanding any provision of this Agreement to the contrary, the Rights
shall not be exercisable in any jurisdiction if the requisite qualification in
such jurisdiction shall not have been obtained or the exercise thereof shall not
be permitted under applicable law, or a registration statement shall not have
been declared effective.

 

(d)                                 The Company covenants and agrees that it
will take all such action as may be necessary to ensure that all shares of
Preferred Stock (and, following the occurrence of a Triggering Event, shares of
Common Stock and/or other securities) delivered upon exercise of Rights shall,
at the time of delivery of the certificates for such shares (subject to payment
of the Purchase Price), be duly and validly authorized and issued and fully paid
and nonassessable.

 

(e)                                  The Company further covenants and agrees
that, subject to Sections 6 and 7(c), it will pay when due and payable, any and
all transfer taxes and charges that may be payable in respect of the issuance or
delivery of the Right Certificates and of any certificates for a number of
one-ten thousandths of a share of Preferred Stock (or shares of Common Stock
and/or other securities, as the case may be) upon the exercise of Rights.  The
Company shall not, however, be required to pay any transfer tax or charge that
may be payable in respect of any transfer or delivery of Right Certificates to a
Person other than, or the issuance or delivery of a number of one-ten
thousandths of a share of Preferred Stock or depositary receipts for a number of
one-ten thousandths of a share of Preferred Stock (or shares of Common Stock
and/or other securities, as the case may be), in respect of a name other than,
that of the registered holder of the Right Certificates evidencing Rights
surrendered for exercise or to issue or deliver any certificates for a number of
one-ten thousandths of a share of Preferred Stock or depositary receipts for a
number of one-ten thousandths of a share of Preferred Stock (or shares of Common
Stock and/or other securities, as the case may be) in a name other than that of
the registered holder upon the exercise of any Rights until any such transfer
tax or charge shall have been paid (any such transfer tax or charge being
payable by the holder of such Right Certificate at the time of surrender) or
until it has been established to the Company’s satisfaction that no such
transfer tax or charge is due.

 

SECTION 10.                          Preferred Stock Record Date.  Each Person
in whose name any certificate for a number of one-ten thousandths of a share of
Preferred Stock (or shares of Common Stock and/or other securities, as the case
may be) is issued upon the exercise of Rights shall for all purposes be deemed
to have become the holder of record of such fractional shares of Preferred Stock
(or Common Stock and/or other securities, as the case may be) represented
thereby on, and such certificate shall be dated, the date upon which the Right
Certificate

 

13

--------------------------------------------------------------------------------


 

evidencing such Rights was duly surrendered and payment of the Purchase Price
(and any applicable transfer taxes or charges) was made; provided, however, that
if the date of such surrender and payment is a date upon which the Preferred
Stock (or Common Stock and/or other securities, as the case may be) transfer
books of the Company are closed or a date on which the exercisability of the
Rights is suspended pursuant to Section 9(c), such Person shall be deemed to
have become the record holder of such shares on, and such certificate shall be
dated, as applicable, the next succeeding Business Day on which the Preferred
Stock (or Common Stock and/or other securities, as the case may be) transfer
books of the Company are open or the next succeeding Business Day on which such
suspension is no longer in effect.  Prior to the exercise of the Rights
evidenced thereby, the holder of a Right Certificate, as such, shall not be
entitled to any rights of a stockholder of the Company with respect to shares
for which the Rights shall be exercisable, including, without limitation, the
right to vote, to receive dividends or other distributions or to exercise any
preemptive rights, and shall not be entitled to receive any notice of any
proceedings of the Company, except as provided herein.

 

SECTION 11.                          Adjustment of Purchase Price, Number and
Kind of Shares or Number of Rights.  The Purchase Price, the number and kind of
shares covered by each Right and the number of Rights outstanding are subject to
adjustment from time to time as provided in this Section 11.

 

(a)  (i)                 In the event the Company shall at any time after the
date of this Agreement (A) declare a dividend on the shares of Preferred Stock
payable in shares of Preferred Stock, (B) subdivide the outstanding shares of
Preferred Stock, (C) combine the outstanding shares of Preferred Stock into a
smaller number of shares or (D) issue any shares of its capital stock in a
reclassification of the shares of Preferred Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing or surviving corporation), except as otherwise
provided in this Section 11(a) and Section 7(e), the Purchase Price in effect at
the time of the record date for such dividend or of the effective date of such
subdivision, combination or reclassification, and the number and kind of shares
of Preferred Stock or capital stock, as the case may be, issuable on such date,
shall be proportionately adjusted so that the holder of any Right exercised
after such time shall be entitled to receive, upon payment of the Purchase Price
then in effect, the aggregate number and kind of shares of Preferred Stock or
capital stock, as the case may be, which, if such Right had been exercised
immediately prior to such date and at a time when the Preferred Stock transfer
books of the Company were open, such holder would have owned upon such exercise
and been entitled to receive by virtue of such dividend, subdivision,
combination or reclassification.  If an event occurs that would require an
adjustment under both this Section 11(a)(i) and Section 11(a)(ii), the
adjustment provided for in this Section 11(a)(i) shall be in addition to, and
shall be made prior to, any adjustment required pursuant to Section 11(a)(ii).

 

(ii)                                  Subject to Section 23 hereof and prior to
the Final Expiration Date, in the event any Person, at any time after the date
of this Agreement is or becomes an Acquiring Person, then, promptly following
the occurrence of such event (a “Section 11(a)(ii) Event”), proper provision
shall be made so that each holder of a Right, except as provided below and in
Section 7(e), shall thereafter have a right to receive, upon exercise thereof at
the then current Purchase Price in accordance with the terms of this Agreement,
in lieu of a number of one one-ten thousandths of a share of Preferred Stock for
which a Right was

 

14

--------------------------------------------------------------------------------


 

theretofore exercisable, such number of shares of Common Stock as shall equal
the result obtained by (x) multiplying the then current Purchase Price by the
number of one one-ten thousandths of a share of Preferred Stock for which a
Right was exercisable immediately prior to the first occurrence of the Section
11(a)(ii) Event, and (y) dividing that product (which, following such first
occurrence shall thereafter be referred to as the “Purchase Price” for each
Right and for all purposes of this Agreement) by fifty percent (50%) of the
Current Per Share Market Price (determined pursuant to Section 11(d)) of the
Common Stock on the date of the occurrence of the Section 11(a)(ii) Event (such
number of shares is herein called the “Adjustment Shares”); provided, however,
that the Purchase Price and number of Adjustment Shares shall be further
adjusted as provided in this Agreement to reflect any event occurring after the
date of such first occurrence.

 

(iii)                               In the event that after the Distribution
Date or the occurrence of a Section 11(a)(ii) Event, the number of shares of
Preferred Stock or Common Stock which are authorized by the Company’s
certificate of incorporation, as amended, but which are not outstanding or
reserved for issuance for purposes other than upon exercise of the Rights, are
not sufficient to permit the exercise in full of the Rights in accordance with
the foregoing subparagraph (ii) of this Section 11(a), the Company by vote of a
majority of its Board of Directors shall:  (A) determine the excess of (1) the
value of the Adjustment Shares issuable upon the exercise of a Right (the
“Current Value”),  over (2) the Purchase Price (such excess being the “Spread”)
and (B) with respect to each Right, make adequate provision to substitute for
such Adjustment Shares, upon exercise of the Rights, (1) cash, (2) a reduction
in the Purchase Price, (3) shares of Common Stock or other equity securities of
the Company (including, without limitation, shares, or units of shares, of
preferred stock, such as the Preferred Stock, which the Board of Directors has
deemed to have substantially the same value and economic rights as shares of
Common Stock (such shares or units of shares of preferred stock being referred
to as “Common Stock Equivalents”)), (4) debt securities of the Company, (5)
other assets or (6) any combination of the foregoing, having an aggregate value
equal to the Current Value, where such aggregate value has been determined by
the Board of Directors based upon the advice of a nationally recognized
investment banking firm selected by the Board of Directors; provided, however,
that if the Company shall not have made adequate provision to deliver value
pursuant to clause (B) above within thirty (30) days following the Distribution
Date, or in the case of a Section 11(a)(ii) Event the later of (x) the first
occurrence of a Section 11(a)(ii) Event and (y) the date on which the Company’s
right of redemption pursuant to Section 23(a) expires (the later of (x) and (y)
being referred to herein as the “Section 11(a)(ii) Trigger Date”), then the
Company shall be obligated to deliver, upon the surrender for exercise of a
Right and without requiring payment of the Purchase Price, shares of Common
Stock (to the extent available) and then, if necessary, cash, which shares
and/or cash have an aggregate value equal to the Spread.  If the Board of
Directors shall determine in good faith that it is likely that sufficient
additional shares of Preferred Stock or Common Stock could be authorized for
issuance upon exercise in full of the Rights, the thirty (30) day period set
forth above may be extended to the extent necessary, but not more than one
hundred twenty (120) days after the Distribution Date or the Section 11(a)(ii)
Trigger Date, as the case may be, in order that the Company may seek stockholder
approval for the authorization of such additional shares (such period, as it may
be extended, the “Substitution Period”).  To the extent that the Company
determines that some action is to be taken pursuant to the first and/or second
sentences of this Section 11(a)(iii), the Company (x) shall provide, subject to
Section 7(e), that such action shall apply uniformly to all outstanding Rights,
and (y) may

 

15

--------------------------------------------------------------------------------


 

suspend the exercisability of the Rights until the expiration of the
Substitution Period in order to seek any authorization of additional shares
and/or to decide the appropriate form of distribution to be made pursuant to
such first sentence and to determine the value thereof.  In the event of any
such suspension, the Company shall issue a public announcement stating that the
exercisability of the Rights has been temporarily suspended, as well as a public
announcement at such time as the suspension is no longer in effect, each time
with prompt notice thereof to the Rights Agent.  For purposes of this Section
11(a)(iii), the value of each Adjustment Share shall be the Current Per Share
Market Price of the Common Stock on the Distribution Date or the Section
11(a)(ii) Trigger Date and the per share or per unit value of any Common Stock
Equivalent shall be deemed to equal the Current Per Share Market Price of the
Common Stock on such date.

 

(b)                                 In case the Company shall fix a record date
for the issuance of rights (other than Rights), options or warrants to all
holders of Preferred Stock entitling them to subscribe for or purchase (for a
period expiring within forty-five (45) calendar days after such record date)
Preferred Stock (or shares having the same rights, privileges and preferences as
the Preferred Stock (“Equivalent Preferred Stock”)) or securities convertible
into Preferred Stock or Equivalent Preferred Stock at a price per share of
Preferred Stock or per share of Equivalent Preferred Stock (or having a
conversion price per share, if a security convertible into Preferred Stock or
Equivalent Preferred Stock) less than the Current Per Share Market Price (as
determined pursuant to Section 11(d)) of the Preferred Stock on such record
date, the Purchase Price to be in effect after such record date shall be
determined by multiplying the Purchase Price in effect immediately prior to such
record date by a fraction, the numerator of which shall be the number of shares
of Preferred Stock outstanding on such record date, plus the number of shares of
Preferred Stock which the aggregate offering price of the total number of shares
of Preferred Stock and/or Equivalent Preferred Stock so to be offered (and/or
the aggregate initial conversion price of the convertible securities so to be
offered) would purchase at such current market price, and the denominator of
which shall be the number of shares of Preferred Stock outstanding on such
record date, plus the number of additional shares of Preferred Stock and/or
Equivalent Preferred Stock to be offered for subscription or purchase (or into
which the convertible securities so to be offered are initially convertible). 
In case such subscription price may be paid in consideration part or all of
which shall be in a form other than cash, the value of such consideration shall
be as determined in good faith by the Board of Directors, whose determination
shall be described in a statement filed with the Rights Agent and shall be
binding on the Rights Agent and the holders of the Rights.  Shares of Preferred
Stock owned by or held for the account of the Company shall not be deemed
outstanding for the purpose of any such computation.  Such adjustment shall be
made successively whenever such a record date is fixed, and in the event that
such rights or warrants are not so issued, the Purchase Price shall be adjusted
to be the Purchase Price that would then be in effect if such record date had
not been fixed.

 

(c)                                  In case the Company shall fix a record date
for the making of a distribution to all holders of Preferred Stock (including
any such distribution made in connection with a consolidation or merger in which
the Company is the continuing corporation) of evidences of indebtedness, cash
(other than a regular quarterly cash dividend out of the earnings or retained
earnings of the Company), assets (other than a dividend payable in Preferred
Stock, but including any dividend payable in stock other than Preferred Stock)
or subscription rights or warrants (excluding those referred to in Section
11(b)), the Purchase Price to be in effect after such record

 

16

--------------------------------------------------------------------------------


 

date shall be determined by multiplying the Purchase Price in effect immediately
prior to such record date by a fraction, the numerator of which shall be the
Current Per Share Market Price (as determined pursuant to Section 11(d)) of the
Preferred Stock on such record date, less the fair market value (as determined
in good faith by the Board of Directors, whose determination shall be described
in a statement filed with the Rights Agent and shall be binding on the Rights
Agent and the holders of the Rights) of the portion of the cash, assets or
evidences of indebtedness so to be distributed or of such subscription rights or
warrants applicable to a share of Preferred Stock, and the denominator of which
shall be such Current Per Share Market Price (as determined pursuant to Section
11(d)) of the Preferred Stock.  Such adjustments shall be made successively
whenever such a record date is fixed; and in the event that such distribution is
not so made, the Purchase Price shall again be adjusted to be the Purchase Price
that would then be in effect if such record date had not been fixed.

 

(d) (i)                   For the purpose of any computation hereunder, other
than computations made pursuant to Section 11(a)(iii), the Current Per Share
Market Price of the shares of Common Stock on any date shall be deemed to be the
average of the daily closing prices per share of such Common Stock for the
twenty (20) consecutive Trading Days (as such term is hereinafter defined)
immediately prior to such date, and for purposes of computations made pursuant
to Section 11(a)(iii), the Current Per Share Market Price of the shares of
Common Stock on any date shall be deemed to be the average of the daily closing
prices per share of such Common Stock for the ten (10) consecutive Trading Days
immediately following such date; provided, however, that in the event that the
Current Per Share Market Price of the shares of Common Stock is determined
during a period following the announcement by the issuer of such shares of
Common Stock of (A) a dividend or distribution on such shares of Common Stock
payable in shares of such Common Stock or securities convertible into shares of
such Common Stock (other than the Rights), or (B) any subdivision, combination
or reclassification of such shares of Common Stock, and prior to the expiration
of twenty (20) Trading Days, or ten (10) Trading Days, as set forth above, after
the ex-dividend date for such dividend or distribution, or the record date for
such subdivision, combination or reclassification, then, and in each such case,
the Current Per Share Market Price shall be appropriately adjusted to take into
account ex-dividend trading.  The closing price for each day shall be the last
sale price, regular way, or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed or admitted to trading on the New York Stock Exchange or,
if the shares of Common Stock are not listed or admitted to trading on the New
York Stock Exchange, as reported in the principal consolidated transaction
reporting system with respect to securities listed on the principal United
States national securities exchange on which the shares of Common Stock are
listed or admitted to trading or, if the shares of Common Stock are not listed
or admitted to trading on any United States national securities exchange, the
last quoted price or, if not so quoted, the average of the high bid and low
asked prices in the United States over-the-counter market, as reported by the
National Association of Securities Dealers, Inc. Automated Quotation System
(“NASDAQ”) or such other system then in use, or, if on any such date the shares
of Common Stock are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a United States professional market
maker making a market in the shares of Common Stock selected by the Board of
Directors.  If on any such date no such market maker is making a market in the
shares of Common Stock, the fair value of such shares on such date as determined
in good faith by the Board of Directors shall be used.  The term

 

17

--------------------------------------------------------------------------------


 

“Trading Day” shall mean a day on which the principal United States national
securities exchange on which the shares of Common Stock are listed or admitted
to trading is open for the transaction of business or, if the shares of Common
Stock are not listed or admitted to trading on any United States national
securities exchange, a Business Day.  If the shares of Common Stock are not
publicly held or not so listed or traded, “Current Per Share Market Price” shall
mean the fair value per share as determined in good faith by the Board of
Directors, whose determination shall be described in a statement filed with the
Rights Agent and shall be conclusive for all purposes.

 

(ii)                                  For the purpose of any computation
hereunder, the Current Per Share Market Price of the shares of Preferred Stock
shall be determined in the same manner as set forth above for the Common Stock
in clause (i) of this Section 11(d) (other than the last sentence thereof).  If
the Current Per Share Market Price of the shares of Preferred Stock cannot be
determined in the manner provided above or if the shares of Preferred Stock are
not publicly held or listed or traded in a manner described in clause (i) of
this Section 11(d), the Current Per Share Market Price of the shares of
Preferred Stock shall be conclusively deemed to be an amount equal to 10,000 (as
such number may be appropriately adjusted for such events as stock splits, stock
dividends and recapitalizations with respect to the shares of Common Stock
occurring after the date of this Agreement) multiplied by the Current Per Share
Market Price of the shares of Common Stock.  If neither the shares of Common
Stock nor the shares of Preferred Stock are publicly held or so listed or
traded, Current Per Share Market Price of the shares of Preferred Stock shall
mean the fair value per share as determined in good faith by the Board of
Directors, whose determination shall be described in a statement filed with the
Rights Agent and shall be conclusive for all purposes.

 

(e)                                  Anything herein to the contrary
notwithstanding, no adjustment in the Purchase Price shall be required unless
such adjustment would require an increase or decrease of at least one percent
(1%) in the Purchase Price; provided, however, that any adjustments that by
reason of this Section 11(e) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment.  All calculations
under this Section 11 shall be made to the nearest cent or to the nearest one
ten-thousandth of a share of Common Stock or other share or one
one-hundred-millionth of a share of Preferred Stock, as the case may be. 
Notwithstanding the first sentence of this Section 11(e), any adjustment
required by this Section 11 shall be made no later than the Final Expiration
Date.

 

(f)                                    If as a result of an adjustment made
pursuant to Section 11(a)(ii) or Section 13(a), the holder of any Right
thereafter exercised shall become entitled to receive any shares of capital
stock of the Company other than Preferred Stock, thereafter the number of such
other shares so receivable upon exercise of any Right and the Purchase Price
thereof shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Preferred Stock contained in Sections 11(a), (b), (c), (e), (g), (h), (i), (j),
(k) and (m), and the provisions of Sections 7, 9, 10, 13 and 14 with respect to
the Preferred Stock shall apply on like terms to any such other shares.

 

(g)                                 All Rights originally issued by the Company
subsequent to any adjustment made to the Purchase Price hereunder shall evidence
the right to purchase, at the adjusted Purchase Price, the number of one one-ten
thousandths of a share of Preferred Stock

 

18

--------------------------------------------------------------------------------


 

purchasable from time to time hereunder upon exercise of the Rights, all subject
to further adjustment as provided herein.

 

(h)                                 Unless the Company shall have exercised its
election as provided in Section 11(i), upon each adjustment of the Purchase
Price as a result of the calculations made in Sections 11(b) and (c), each Right
outstanding immediately prior to the making of such adjustment shall thereafter
evidence the right to purchase, at the adjusted Purchase Price, that number of
one one-ten thousandths of a share of Preferred Stock (calculated to the nearest
one-millionth) obtained by (i) multiplying (x) the number of one one-ten
thousandths of a share covered by a Right immediately prior to this adjustment
by (y) the Purchase Price in effect immediately prior to such adjustment of the
Purchase Price and (ii) dividing the product so obtained by the Purchase Price
in effect immediately after such adjustment of the Purchase Price.

 

(i)                                     The Company may elect on or after the
date of any adjustment of the Purchase Price to adjust the number of Rights, in
substitution for any adjustment in the number of one one-ten thousandths of a
share of Preferred Stock purchasable upon the exercise of a Right.  Each of the
Rights outstanding after such adjustment of the number of Rights shall be
exercisable for the number of one one-ten thousandths of a share of Preferred
Stock for which a Right was exercisable immediately prior to such adjustment. 
Each Right held of record prior to such adjustment of the number of Rights shall
become that number of Rights (calculated to the nearest ten-thousandth) obtained
by dividing the Purchase Price in effect immediately prior to adjustment of the
Purchase Price by the Purchase Price in effect immediately after adjustment of
the Purchase Price.  The Company shall make a public announcement, with prompt
notice thereof to the Rights Agent, of its election to adjust the number of
Rights, indicating the record date for the adjustment, and, if known at the
time, the amount of the adjustment to be made.  This record date may be the date
on which the Purchase Price is adjusted or any day thereafter, but, if the Right
Certificates have been issued, shall be at least ten (10) days later than the
date of the public announcement.  If Right Certificates have been issued, upon
each adjustment of the number of Rights pursuant to this Section 11(i), the
Company shall, as promptly as practicable, cause to be distributed to holders of
record of Rights on such record date Right Certificates evidencing, subject to
Section 14, the additional Rights to which such holders shall be entitled as a
result of such adjustment, or, at the option of the Company, shall cause to be
distributed to such holders of record in substitution and replacement for the
Right Certificates held by such holders prior to the date of adjustment, and
upon surrender thereof, if required by the Company, new Right Certificates
evidencing all the Rights to which such holders shall be entitled after such
adjustment.  Right Certificates so to be distributed shall be issued, executed
and countersigned in the manner provided for herein (and may bear, at the option
of the Company, the adjusted Purchase Price) and shall be registered in the
names of the holders of record of Right Certificates on the record date
specified in the public announcement.

 

(j)                                     Irrespective of any adjustment or change
in the Purchase Price or the number of one one-ten thousandths of a share of
Preferred Stock issuable upon the exercise of the Rights, the Right Certificates
theretofore and thereafter issued may continue to express the Purchase Price per
one one-ten thousandths of a share and the number of one one-ten thousandths of
a share which were expressed in the initial Right Certificates issued hereunder.

 

19

--------------------------------------------------------------------------------


 

(k)                                  Before taking any action that would cause
an adjustment reducing the Purchase Price below the then stated par value, if
any, of the number of one one-ten thousandths of a share of Preferred Stock
issuable upon exercise of the Rights, the Company shall take any corporate
action which may, in the opinion of its counsel, be necessary in order that the
Company may validly and legally issue fully paid and nonassessable such number
of one one-ten thousandths of a share of Preferred Stock at such adjusted
Purchase Price.

 

(l)                                     In any case in which this Section 11
shall require that an adjustment in the Purchase Price be made effective as of a
record date for a specified event, the Company may elect to defer until the
occurrence of such event the issuing to the holder of any Right exercised after
such record date the number of one one-ten thousandths of a share of Preferred
Stock and other capital stock or securities of the Company, if any, issuable
upon such exercise over and above the number of one one-ten thousandths of a
share of Preferred Stock and other capital stock or securities of the Company,
if any, issuable upon such exercise on the basis of the Purchase Price in effect
prior to such adjustment; provided, however, that the Company shall deliver to
such holder a due bill or other appropriate instrument evidencing such holder’s
right to receive such additional shares (fractional or otherwise) or securities
upon the occurrence of the event requiring such adjustment.

 

(m)                               Anything in this Section 11 to the contrary
notwithstanding, the Company shall be entitled to make such reductions in the
Purchase Price, in addition to those adjustments expressly required by this
Section 11, as and to the extent that in their good faith judgment the Board of
Directors shall determine to be advisable in order that any (i) consolidation or
subdivision of the Preferred Stock, (ii) issuance wholly for cash of any shares
of Preferred Stock at less than the current market price, (iii) issuance wholly
for cash of shares of Preferred Stock or securities that by their terms are
convertible into or exchangeable for shares of Preferred Stock, (iv) dividends
on shares of Preferred Stock payable in shares of Preferred Stock or (v)
issuance of rights, options or warrants referred to in this Section 11,
hereafter made by the Company to holders of its shares of Common Stock or
Preferred Stock shall not be taxable to such stockholders.

 

(n)                                 The Company covenants and agrees that it
shall not, at any time after the Distribution Date, (i) consolidate with any
other Person (other than a Subsidiary of the Company in a transaction which
complies with Section 11(o)), (ii) merge with or into or engage in a share
exchange with any other Person (other than a Subsidiary of the Company in a
transaction which complies with Section 11(o)), or (iii) sell or transfer (or
permit any Subsidiary to sell or transfer), in one transaction, or a series of
related transactions, assets, cash flow or earning power aggregating more than
fifty percent (50%) of the assets or earning power of the Company and its
Subsidiaries (taken as a whole) to any other Person or Persons (other than the
Company and/or any of its Subsidiaries in one or more transactions each of which
complies with Section 11(o)), if (x) at the time of or immediately after such
consolidation, merger, share exchange or sale there are any rights, warrants or
other instruments or securities outstanding or agreements in effect which would
substantially diminish or otherwise eliminate the benefits intended to be
afforded by the Rights or (y) prior to, simultaneously with or immediately after
such consolidation, merger, share exchange or sale, the stockholders of the
Person who constitutes, or would constitute, the “Principal Party” for purposes
of Section 13(a) shall have

 

20

--------------------------------------------------------------------------------


 

received a distribution of Rights previously owned by such Person or any of its
Affiliates or Associates.

 

(o)                                 The Company covenants and agrees that, after
the Distribution Date, it shall not, except as permitted by Section 23, Section
24 or Section 27, take (or permit any Subsidiary to take) any action if at the
time such action is taken it is reasonably foreseeable that such action will
diminish substantially or otherwise eliminate the benefits intended to be
afforded by the Rights.

 

(p)                                 Anything in this Agreement to the contrary
notwithstanding, in the event that the Company shall at any time after the
Rights Dividend Declaration Date and prior to the Distribution Date (i) declare
a dividend on the outstanding shares of Common Stock payable in shares of Common
Stock, (ii) subdivide the outstanding shares of Common Stock, or (iii) combine
the outstanding shares of Common Stock into a smaller number of shares, the
number of Rights associated with each then outstanding share of Common Stock, or
issued or delivered thereafter but prior to the Distribution Date, shall be
proportionately adjusted so that the number of Rights thereafter associated with
each such share of Common Stock outstanding immediately following any such event
shall equal the result obtained by multiplying the number of Rights associated
with each share of Common Stock immediately prior to such event by a fraction
the numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to the occurrence of the event and the denominator
of which shall be the total number of shares of Common Stock outstanding
immediately following the occurrence of such event.

 

(q)                                 Anything in this Agreement to the contrary
notwithstanding, in the event that the Company shall at any time after the
Rights Dividend Declaration Date and prior to the Distribution Date consolidate
with, or merge with or into, any other Person for the primary purpose of a
change of domicile of the Company, and, in connection with such consolidation or
merger, all of the outstanding shares of Common Stock shall be changed into or
exchanged for shares of Common Stock of the surviving corporation of such
consolidation or merger (the “Surviving Corporation”), then proper provision
shall be made so that Rights shall be associated with each share of Common Stock
of the Surviving Corporation, except as provided in Section 7(e), such that the
number of Rights associated with each share of Common Stock of the Surviving
Corporation following any such event shall equal the result obtained by
multiplying the number of Rights associated with each share of Common Stock
immediately prior to such event by a fraction the numerator of which shall be
the total number of shares of Common Stock outstanding immediately prior to the
occurrence of the event and the denominator of which shall be the total number
of shares of Common Stock of the Surviving Corporation which the shares of
Common Stock were changed into or exchanged for pursuant to the consolidation or
merger.  Following such a consolidation or merger, this Agreement shall remain
in effect and all references to the Company shall be deemed to be references to
the Surviving Corporation.

 

SECTION 12.                          Certificate of Adjusted Purchase Price or
Number of Shares. Whenever an adjustment is made as provided in Section 11 or
Section 13, the Company shall (a) promptly prepare a certificate setting forth
such adjustment and a brief statement, reasonably detailed, of the facts and
computations accounting for such adjustment and (b) promptly file with the
Rights Agent, and with each transfer agent for the shares of Preferred Stock and
the Common

 

21

--------------------------------------------------------------------------------


 

Stock, a copy of such certificate.  The Rights Agent shall be fully protected in
relying on such certificate and on any adjustment contained therein and shall
have no duty with respect to and shall not be deemed to have knowledge of any
adjustment unless and until it shall have received such a certificate.

 

SECTION 13.                          Consolidation, Merger or Sale or Transfer
of Assets, Cash Flow or Earning Power.  (a)  In the event that, following the
Stock Acquisition Date, directly or indirectly, (x) the Company shall
consolidate with, or merge with and into, any other Person (other than a
Subsidiary of the Company in a transaction which complies with Section 11(o)),
and the Company shall not be the continuing or surviving corporation of such
consolidation or merger, (y) any Person (other than a Subsidiary of the Company
in a transaction which complies with Section 11(o)) shall engage in a share
exchange with or shall consolidate with, or merge with or into, the Company, and
the Company shall be the continuing or surviving corporation of such share
exchange, consolidation or merger and, in connection with such share exchange,
consolidation or merger, all or part of the outstanding shares of Common Stock
shall be changed into or exchanged for stock or other securities of any other
Person or cash or any other property, or (z) the Company shall sell or otherwise
transfer (or one or more of its Subsidiaries shall sell or otherwise transfer),
in one transaction or a series of related transactions, assets, cash flow or
earning power aggregating fifty percent (50%) or more of the assets, cash flow
or earning power of the Company and its Subsidiaries, taken as a whole to any
Person or Persons (other than the Company or any Subsidiary of the Company in
one or more transactions each of which complies with Section 11(o)) (any such
event described in clause (x), (y) or (z) being a “Section 13 Event”), then, and
in each such case proper provision shall be made so that:

 

(i)                                     each holder of a Right, except as
provided in Section 7(e), shall thereafter have the right to receive, upon the
exercise thereof at the then current Purchase Price in accordance with the terms
of this Agreement, such number of validly authorized and issued, fully paid,
non-assessable and freely tradeable shares of Common Stock of the Principal
Party (as such term is hereinafter defined), not subject to any liens,
encumbrances, rights of call, rights of first refusal or other adverse claims,
as shall be equal to the result obtained by (1) multiplying the then current
Purchase Price by the number of one one-ten thousandths of a share of Preferred
Stock for which a Right was exercisable immediately prior to the first
occurrence of a Section 13 Event (or, if a Section 11(a)(ii) Event has occurred
prior to the first occurrence of a Section 13 Event, multiplying the number of
such one one-ten thousandths of a share for which a Right was exercisable
immediately prior to the first occurrence of a Section 11(a)(ii) Event by the
Purchase Price in effect immediately prior to such first occurrence), and (2)
dividing that product (which product, following the first occurrence of a
Section 13 Event, shall be referred to as the “Purchase Price” for each Right
and for all purposes of this Agreement) by fifty percent (50%) of the Current
Per Share Market Price (determined pursuant to Section 11(d)(i)) of the shares
of Common Stock of such Principal Party on the date of consummation of such
Section 13 Event;

 

(ii)                                  such Principal Party shall thereafter be
liable for, and shall assume, by virtue of such Section 13 Event, all the
obligations and duties of the Company pursuant to this Agreement;

 

22

--------------------------------------------------------------------------------


 

(iii)                               the term “Company” shall thereafter be
deemed to refer to such Principal Party, it being specifically intended that the
provisions of Section 11 shall apply only to such Principal Party following the
first occurrence of a Section 13 Event;

 

(iv)                              such Principal Party shall take such steps
(including, but not limited to, the reservation of a sufficient number of shares
of its Common Stock) in connection with the consummation of any such transaction
as may be necessary to assure that the provisions hereof shall thereafter be
applicable, as nearly as reasonably may be, in relation to its shares of Common
Stock thereafter deliverable upon the exercise of the Rights; and

 

(v)                                 the provisions of Section 11(a)(ii) shall be
of no effect following the first occurrence or any Section 13 Event.

 

If, in the case of a transaction of the kind described in clause (z) of the
first sentence of this Section 13(a), the Person or Persons to whom assets or
earning power are sold or otherwise transferred are individuals, then the
preceding sentences of this Section 13(a) shall be inapplicable, and the Company
shall require as a condition to such sale of transfer that such Person or
Persons pay to each holder of a Right Certificate, upon its surrender to the
Rights Agent and in exchange therefor (without requiring payment by such
holder), cash in the amount determined by multiplying the then current Purchase
Price by the number of shares of Common Stock for which a Right is then
exercisable.

 

(b)                                 “Principal Party” shall mean:

 

(i)                                     in the case of any transaction described
in clause (x) or (y) of the first sentence of Section 13(a), the Person that is
the issuer of any securities for or into which shares of Common Stock of the
Company are converted in such share exchange, merger or consolidation, and if no
securities are so issued, the Person that is the other party to such merger or
consolidation; and


 


(II)                                  IN THE CASE OF ANY TRANSACTION DESCRIBED
IN CLAUSE (Z) OF THE FIRST SENTENCE OF SECTION 13(A), THE PERSON THAT IS THE
PARTY RECEIVING THE GREATEST PORTION OF THE ASSETS, CASH FLOW OR EARNING POWER
TRANSFERRED PURSUANT TO SUCH TRANSACTION OR TRANSACTIONS;

 

provided, however, that in any such case, (1) if the shares of Common Stock of
such Person are not at such time and has not been continuously over the
preceding twelve (12) month period registered under Section 12 of the Exchange
Act, and such Person is a direct or indirect Subsidiary of another Person the
shares of Common Stock of which are and have been so registered, “Principal
Party” shall refer to such other Person; (2) in case such Person is a
Subsidiary, directly or indirectly, of more than one Person, the shares of
Common Stock of two or more of which are and have been so registered, “Principal
Party” shall refer to whichever of such Persons is the issuer of the shares of
Common Stock having the greatest aggregate market value; and (3) in case such
Person is owned, directly or indirectly, by a joint venture formed by two or
more Persons that are not owned, directly or indirectly, by the same Person, the
rules set forth in (1) and (2) above shall apply to each of the chains of
ownership having an interest in such joint venture as if such party were a
“Subsidiary” of both or all of such joint ventures and

 

23

--------------------------------------------------------------------------------


 

the Principal Parties in each such chain shall bear the obligations set forth in
this Section 13 in the same ratio as their direct or indirect interests in such
Person bear to the total of such interests.

 

(c)                                  The Company shall not consummate any
Section 13 Event unless the Principal Party shall have a sufficient number of
authorized shares of its Common Stock which have not been issued or reserved for
issuance to permit the exercise in full of the Rights in accordance with this
Section 13 and unless prior thereto the Company and such Principal Party shall
have executed and delivered to the Rights Agent a supplemental agreement
providing for the terms set forth in paragraphs (a) and (b) of this Section 13
and further providing that, as soon as practicable after the date of any Section
13 Event, the Principal Party will:

 

(i)                                     prepare and file a registration
statement under the Securities Act, with respect to the Rights and the
securities purchasable upon exercise of the Rights on an appropriate form, and
will use its best efforts to cause such registration statement to (A) become
effective as soon as practicable after such filing and (B) remain effective
(with a prospectus at all times meeting the requirements of the Securities Act)
until the Final Expiration Date; and

 

(ii)                                  use its best efforts to qualify or
register the Rights and the securities purchasable upon exercise of the Rights
under the securities or “blue sky” laws of such jurisdictions as may be
necessary or appropriate; and

 

(iii)                               will deliver to holders of the Rights
historical financial statements for the Principal Party and each of its
Affiliates which comply in all respects with the requirements for registration
on Form 10 under the Exchange Act.

 

(d)                                 In case the Principal Party that is to be a
party to a transaction referred to in this Section 13 has a provision in any of
its authorized securities or in its certificate of incorporation or bylaws or
other instrument governing its corporate affairs, which provision would have the
effect of (i) causing such Principal Party to issue, in connection with, or as a
consequence of, the consummation of a transaction referred to in this Section
13, shares of Common Stock of such Principal Party at less than the Current Per
Share Market Price (determined pursuant to Section 11(d)) or securities
exercisable for, or convertible into, shares of Common Stock of such Principal
Party at less than such Current Per Share Market Price (other than to holders of
Rights pursuant to this Section 13) or (ii) providing for any special payment,
tax or similar provisions in connection with the issuance of the shares of
Common Stock of such Principal Party pursuant to the provisions of this Section
13, then, in such event, the Company shall not consummate any such transaction
unless prior thereto the Company and such Principal Party shall have executed
and delivered to the Rights Agent a supplemental agreement providing that the
provision in question of such Principal Party shall have been cancelled, waived
or amended, or that the authorized securities shall be redeemed, so that the
applicable provision will have no effect in connection with, or as a consequence
of, the consummation of the proposed transaction.

 

(e)                                  The provisions of this Section 13 shall
similarly apply to successive share exchanges, mergers or consolidations or
sales or other transfers.  In the event that a Section 13 Event shall occur at
any time after the occurrence of a Section 11(a)(ii) Event,

 

24

--------------------------------------------------------------------------------


 

the Rights which have not theretofore been exercised shall thereafter become
exercisable in the manner described in Section 13(a).

 

SECTION 14.                          Fractional Rights and Fractional Shares. 
(a)  The Company shall not be required to issue fractions of Rights, except
prior to the Distribution Date as provided in Section 11(p), or to distribute
Right Certificates that evidence fractional Rights.  In lieu of such fractional
Rights, there shall be paid to the registered holders of the Right Certificates
with regard to which such fractional Rights would otherwise be issuable, an
amount in cash equal to the same fraction of the current market value of a whole
Right.  For purposes of this Section 14(a), the current market value of a whole
Right shall be the closing price of the Rights for the Trading Day immediately
prior to the date on which such fractional Rights would have been otherwise
issuable.  The closing price of the Rights for any day shall be the last sale
price, regular way, or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed or admitted to trading on the New York Stock Exchange or,
if the Rights are not listed or admitted to trading on the New York Stock
Exchange, as reported in the principal consolidated transaction reporting system
with respect to securities listed on the principal United States national
securities exchange on which the Rights are listed or admitted to trading, or,
if the Rights are not listed or admitted to trading on any United States
national securities exchange, the last quoted price or, if not so quoted, the
average of the high bid and low asked prices in the United States
over-the-counter market, as reported by NASDAQ or such other system then in use
or, if on any such date the Rights are not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in the Rights, selected by the Board of Directors. 
If on any such date no such market maker is making a market in the Rights, the
fair value of the Rights on such date as determined in good faith by the Board
of Directors shall be used and shall be conclusive for all purposes.

 

(b)                                 The Company shall not be required to issue
fractions of shares of Preferred Stock (other than fractions which are integral
multiples of one one-ten thousandth of a share of Preferred Stock) upon exercise
of the Rights or to distribute certificates which evidence fractional shares of
Preferred Stock (other than fractions which are integral multiples of one
one-ten thousandth of a share of Preferred Stock).  In lieu of fractional shares
of Preferred Stock that are not integral multiples of one one-ten thousandth of
a share of Preferred Stock, the Company may pay to the registered holders of
Right Certificates at the time such Rights are exercised as herein provided an
amount in cash equal to the same fraction of the Current Per Share Market Price
of a share of Preferred Stock on the day of exercise, determined in accordance
with Section 11(d).

 

(c)                                  Following the occurrence of a Triggering
Event, the Company shall not be required to issue fractions of shares of Common
Stock upon the exercise of the Rights or to distribute certificates which
evidence fractional shares of Common Stock.  In lieu of fractional shares of
Common Stock, the Company may pay to the registered holders of Rights
Certificates at the time such Rights are exercised, as herein provided, an
amount an amount in cash equal to the same fraction of the current market value
of one share of Common Stock.  For purposes of this Section 14(c), the current
market value of one share of Common Stock shall be

 

25

--------------------------------------------------------------------------------


 

the closing price of a share of Common Stock (as determined pursuant to Section
11(d)) for the Trading Day immediately prior to the date of such exercise.

 

(d)                                 The holder of a Right by the acceptance of
the Rights expressly waives his right to receive any fractional Rights or any
fractional shares (except as provided by this Section 14) upon exercise of a
Right.

 

(e)                                  The Rights Agent shall have no duty or
obligation with respect to this Section 14 and Section 24(e) unless and until it
has received specific instructions (and sufficient cash, if required) from the
Company with respect to its duties and obligations under such Sections.

 

SECTION 15.                          Rights of Action. All rights of action in
respect of this Agreement, other than rights of action vested in the Rights
Agent under this Agreement, are vested in the respective registered holders of
the Right Certificates (and, prior to the Distribution Date, the registered
holders of the shares of Common Stock); and any registered holder of any Right
Certificate (or, prior to the Distribution Date, of the shares of Common Stock),
without the consent of the Rights Agent or of the holder of any other Right
Certificate (or, prior to the Distribution Date, of the shares of Common Stock),
may, in his own behalf and for his own benefit, enforce, and may institute and
maintain any suit, action or proceeding against the Company to enforce, or
otherwise act in respect of, his right to exercise the Rights evidenced by such
Right Certificate in the manner provided in such Right Certificate and in this
Agreement.  Without limiting the foregoing or any remedies available to the
holders of Rights, it is specifically acknowledged that the holders of Rights
would not have an adequate remedy at law for any breach of this Agreement and
shall be entitled to specific performance of the obligations hereunder and
injunctive relief against actual or threatened violations of the obligations
hereunder of any Person subject to this Agreement.

 

SECTION 16.                          Agreement of Right Holders.  Every holder
of a Right by accepting the same consents and agrees with the Company and the
Rights Agent and with every other holder of a Right that:

 

(a)                                  prior to the Distribution Date, the Rights
will be transferable only in connection with the transfer of the shares of
Common Stock;

 

(b)                                 after the Distribution Date, the Right
Certificates are transferable only on the registry books of the Rights Agent if
surrendered at the office of the Rights Agent designated for such purpose, duly
endorsed or accompanied by a proper instrument of transfer and with the
appropriate forms and certificates fully completed and executed;

 

(c)                                  subject to Section 6(a) and Section 7(f),
the Company and the Rights Agent may deem and treat the Person in whose name the
Right Certificate (or, prior to the Distribution Date, the associated Common
Stock certificate) is registered as the absolute owner thereof and of the Rights
evidenced thereby (notwithstanding any notations of ownership or writing on the
Right Certificates or the associated Common Stock certificate made by anyone
other than the Company or the Rights Agent) for all purposes whatsoever, and
neither the

 

26

--------------------------------------------------------------------------------


 

Company nor the Rights Agent, subject to the last sentence of Section 7(e),
shall be affected by any notice to the contrary; and

 

(d)                                 notwithstanding anything in this Agreement
to the contrary, neither the Company nor the Rights Agent shall have any
liability to any holder of a Right or other Person as a result of its inability
to perform any of its obligations under this Agreement by reason of any
preliminary or permanent injunction or other order, decree, judgment or ruling
issued by a court of competent jurisdiction or by a governmental, regulatory or
administrative agency or commission, or any statute, rule, regulation or
executive order promulgated or enacted by any governmental authority,
prohibiting or otherwise restraining performance of such obligation; provided,
however, the Company must use its best efforts to have any such order, decree,
judgment or ruling lifted or otherwise overturned as soon as possible.

 

SECTION 17.                          Right Certificate Holder Not Deemed a
Stockholder.  No holder, as such, of any Right Certificate shall be entitled to
vote, receive dividends or be deemed for any purpose the holder of the number of
one one-ten thousandths of a share of Preferred Stock or any other securities of
the Company that may at any time be issuable on the exercise of the Rights
represented thereby, nor shall anything contained herein or in any Right
Certificate be construed to confer upon the holder of any Right Certificate, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action, or to
receive notice of meetings or other actions affecting stockholders (except as
provided in Section 25), or to receive dividends or subscription rights, or
otherwise, until the Right or Rights evidenced by such Right Certificate shall
have been exercised in accordance with the provisions hereof.

 

SECTION 18.                          Concerning the Rights Agent.  (a)  The
Company agrees to pay to the Rights Agent reasonable compensation for all
services rendered by it hereunder and, from time to time, on demand of the
Rights Agent, its reasonable expenses and counsel fees and other disbursements
incurred in the administration, preparation, delivery, amendment and execution
of this Agreement and the exercise and performance of its duties hereunder.  The
Company also agrees to indemnify the Rights Agent for, and to hold it harmless
against, any loss, liability, damage, judgment, fine, penalty, claim, demand,
settlement, cost or expense, incurred without gross negligence, bad faith or
willful misconduct on the part of the Rights Agent (each as finally determined
by a court of competent jurisdiction), for any action taken, suffered or omitted
by the Rights Agent in connection with the acceptance and administration of this
Agreement, including the costs and expenses of defending against any claim of
liability arising therefrom.

 

(b)                                 The Rights Agent shall be authorized to rely
on, shall be protected and shall incur no liability for or in respect of any
action taken, suffered or omitted by it in connection with its acceptance and
administration of this Agreement or the exercise or performance of its duties
hereunder in reliance upon any Right Certificate or certificate for shares of
Common Stock or for other securities of the Company, instrument of assignment or
transfer, power of attorney, endorsement, affidavit, letter, notice, direction,
consent, certificate, statement, or other paper or document believed by it to be
genuine and to be signed, executed and, where necessary, verified or
acknowledged, by the proper Person or Persons.

 

27

--------------------------------------------------------------------------------


 

(c)                                  The indemnity and compensation provided in
this Section 18 shall survive the expiration of the Rights and the termination
of this Agreement and the resignation and removal of the Rights Agent.

 

SECTION 19.                          Merger or Consolidation or Change of Name
of Rights Agent. 
(a)  Any Person into which the Rights Agent or any successor Rights Agent may be
merged or with which it may be consolidated, or any Person resulting from any
merger or consolidation to which the Rights Agent or any successor Rights Agent
shall be a party, or any Person succeeding to the corporate trust, stock
transfer or stockholder services business of the Rights Agent or any successor
Rights Agent, shall be the successor to the Rights Agent under this Agreement
without the execution or filing of any paper or any further act on the part of
any of the parties hereto; provided that such Person would be eligible for
appointment as a successor Rights Agent under the provisions of Section 21.  In
case at the time such successor Rights Agent shall succeed to the agency created
by this Agreement, any of the Right Certificates shall have been countersigned
but not delivered, any such successor Rights Agent may adopt the
countersignature of the predecessor Rights Agent and deliver such Right
Certificates so countersigned; and in case at that time any of the Right
Certificates shall not have been countersigned, any successor Rights Agent may
countersign such Right Certificates either in the name of the predecessor Rights
Agent or in the name of the successor Right Agent; and in all such cases such
Right Certificates shall have the full force provided in the Right Certificates
and in this Agreement.

 

(b)                                 In case at any time the name of the Rights
Agent shall be changed and at such time any of the Right Certificates shall have
been countersigned but not delivered, the Rights Agent may adopt the
countersignature under its prior name and deliver Right Certificates so
countersigned; and in case at that time any of the Right Certificates shall not
have been countersigned, the Rights Agent may countersign such Right
Certificates either in its prior name or in its changed name; and in all such
cases such Right Certificates shall have the full force provided in the Right
Certificates and in this Agreement.

 

SECTION 20.                          Duties of Rights Agent.  The Rights Agent
undertakes only the duties and obligations imposed by this Agreement upon the
following terms and conditions, by all of which the Company and the holders of
Right Certificates, by their acceptance thereof, shall be bound:

 

(a)                                  The Rights Agent may consult with legal
counsel (who may be legal counsel for the Company), and the legal advice or
opinion of such counsel shall be full and complete authorization and protection
to the Rights Agent and the Rights Agent shall incur no liability for or in
respect of any action taken, suffered or omitted by it in good faith and in
accordance with such legal advice or opinion.

 

(b)                                 Whenever in the performance of its duties
under this Agreement the Rights Agent shall deem it necessary or desirable that
any fact or matter (including, without limitation, the identity of any Acquiring
Person and the determination of Current Per Share Market Price) be proved or
established by the Company prior to taking, suffering or omitting any action
hereunder, such fact or matter (unless other evidence in respect thereof be
herein specifically prescribed) may be deemed to be conclusively proved and
established by a

 

28

--------------------------------------------------------------------------------


 

certificate signed by the Chairman of the Board of Directors, the President, any
Vice President, the Secretary, any Assistant Secretary, the Treasurer or any
Assistant Treasurer of the Company and delivered to the Rights Agent; and such
certificate shall be full authorization and protection to the Rights Agent for
any action taken, suffered or omitted in good faith by it under the provisions
of this Agreement in reliance upon such certificate.

 

(c)                                  The Rights Agent shall be liable hereunder
only for its own gross negligence, bad faith or willful misconduct.

 

(d)                                 The Rights Agent shall not be liable for or
by reason of any of the statements of fact or recitals contained in this
Agreement or in the Right Certificates (except its countersignature thereof) or
be required to verify the same, but all such statements and recitals are and
shall be deemed to have been made by the Company only.

 

(e)                                  The Rights Agent shall not be under any
liability or responsibility in respect of the validity of this Agreement or the
execution and delivery hereof (except the due execution hereof by the Rights
Agent) or in respect of the validity or execution of any Right Certificate
(except its countersignature thereof); nor shall it be liable or responsible for
any breach by the Company of any covenant or condition contained in this
Agreement or in any Right Certificate; nor shall it be liable or responsible for
any adjustment required under the provisions of Section 11 or Section 13, or
liable or responsible for the manner, method or amount of any such adjustment or
the ascertaining of the existence of facts that would require any such
adjustment (except with respect to the exercise of Rights evidenced by Right
Certificates after receipt by the Rights Agent of the certificate describing any
such adjustment contemplated by Section 12); nor shall it by any act hereunder
be deemed to make any representation or warranty as to the authorization or
reservation of any shares of Common Stock or Preferred Stock to be issued
pursuant to this Agreement or any Right Certificate or as to whether any shares
of Common Stock or Preferred Stock will, when so issued, be validly authorized
and issued, fully paid and nonassessable.

 

(f)                                    The Company agrees that it will perform,
execute, acknowledge and deliver or cause to be performed, executed,
acknowledged and delivered all such further and other acts, instruments and
assurances as may reasonably be required by the Rights Agent for the carrying
out or performing by the Rights Agent of the provisions of this Agreement.

 

(g)                                 The Rights Agent is hereby authorized and
directed to accept instructions with respect to the performance of its duties
hereunder from the Chairman of the Board of Directors, the President, any Vice
President, the Secretary, any Assistant Secretary, the Treasurer or any
Assistant Treasurer of the Company, and to apply to such officers for advice or
instructions in connection with its duties, and it shall not be liable for any
action taken, suffered or omitted by it in good faith in accordance with
instructions of any such officer or for any delay in acting while awaiting
instructions.  Any application by the Rights Agent for written instructions from
the Company may, at the option of the Rights Agent, set forth in writing any
action proposed to be taken, suffered or omitted by the Rights Agent under this
Agreement and the date on or after which such action shall be taken, suffered or
such omission shall be effective.  The Rights Agent shall not be liable for any
action taken by, suffered by or omission of, the Rights Agent in accordance with
a proposal included in any such application on or after the date

 

29

--------------------------------------------------------------------------------


 

specified in such application (which date shall not be less than five (5)
Business Days after the date any officer of the Company actually receives such
application, unless any such officer shall have consented in writing to an
earlier date) unless, prior to taking any such action (or the effective date in
the case of an omission), the Rights Agent shall have received written
instructions in response to such application.

 

(h)                                 The Rights Agent and any stockholder,
Affiliate, director, officer or employee of the Rights Agent may buy, sell or
deal in any of the Rights or other securities of the Company or become
pecuniarily interested in any transaction in which the Company may be
interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Rights Agent under this Agreement. 
Nothing herein shall preclude the Rights Agent from acting in any other capacity
for the Company or for any other Person.

 

(i)                                     The Rights Agent may execute and
exercise any of the rights or powers hereby vested in it or perform any duty
hereunder either itself or by or through its attorneys or agents, and the Rights
Agent shall not be answerable or accountable for any act, default, neglect or
misconduct of any such attorneys or agents or for any loss to the Company
resulting from any such act, default, neglect or misconduct; provided that
reasonable care was exercised in the selection and continued employment of such
attorneys or agents.

 

(j)                                     No provision of this Agreement shall
require the Rights Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of its rights if it believes that repayment of such funds or adequate
indemnification against such risk or liability is not reasonably assured to it.

 

(k)                                  If, with respect to any Right Certificate
surrendered to the Rights Agent for exercise or transfer, the certificate
attached to the form of assignment or form of election to purchase, as the case
may be, has either not been completed or indicates an affirmative response to
clause 1 and/or 2 thereof, the Rights Agent shall not take any further action
with respect to such requested exercise or transfer without first consulting
with the Company.  If such certificate has been completed and signed and shows a
negative response to clauses 1 and 2 of such certificate, unless previously
instructed otherwise in writing by the Company (which instructions may impose on
the Right Agent additional ministerial responsibilities, but no discretionary
responsibilities), the Rights Agent may assume without further inquiry that the
Right Certificate is not owned by a person described in Section 4(b) or Section
7(e) and shall not be charged with any knowledge to the contrary.

 

SECTION 21.                          Change of Rights Agent.  The Rights Agent
or any successor Rights Agent may resign and be discharged from its duties under
this Agreement upon thirty (30) days’ notice in writing mailed to the Company,
and to each transfer agent of the Common Stock and Preferred Stock, by
registered or certified mail, and to the registered holders of the Right
Certificates by first-class mail.  The Company may remove the Rights Agent or
any successor Rights Agent upon thirty (30) days’ notice in writing, mailed to
the Rights Agent or successor Rights Agent, as the case may be, and to each
transfer agent of the Common Stock and Preferred Stock, by registered or
certified mail, and to the holders of the Right Certificates by first-class
mail.  If the Rights Agent shall resign or be removed or shall otherwise become
incapable of acting, the Company shall appoint a successor to the Rights Agent. 
If the Company shall fail to

 

30

--------------------------------------------------------------------------------


 

make such appointment within a period of thirty (30) days after giving notice of
such removal or after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated Rights Agent or by the holder of a
Right Certificate (who shall, with such notice, submit his Right Certificate or
certificate for Common Stock, as the case may be, for inspection by the
Company), then the holder of record of any Right Certificate may apply to any
court of competent jurisdiction for the appointment of a new Rights Agent.  Any
successor Rights Agent, whether appointed by the Company or by such a court,
shall be a Person organized and doing business under the laws of the United
States or any state of the United States and in good standing, shall be
authorized to do business under the laws of the United States or any State,
shall be authorized under such laws to exercise the stockholder services
business, exercise corporate trust, stock transfer or stockholder services
powers, shall be subject to supervision or examination by federal or state
authorities and shall have at the time of its appointment as Rights Agent a
combined capital and surplus of at least $100,000,000.  After appointment, the
successor Rights Agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as Rights Agent without
further act or deed; but the predecessor Rights Agent shall deliver and transfer
to the successor Rights Agent any property at the time held by it hereunder, and
execute and deliver any further assurance, conveyance, act or deed necessary for
the purpose.  Not later than the effective date of any such appointment, the
Company shall file notice thereof in writing with the predecessor Rights Agent
and each transfer agent of the Common Stock and the Preferred Stock, and mail a
notice thereof in writing to the holders of record of the Right Certificates (or
certificates for Common Stock prior to the Distribution Date).  Failure to give
any notice provided for in this Section 21, however, or any defect therein,
shall not affect the legality or validity of the resignation or removal of the
Rights Agent or the appointment of the successor Rights Agent, as the case may
be.

 

SECTION 22.                          Issuance of New Right Certificates. 
Notwithstanding any of the provisions of this Agreement or of the Rights to the
contrary, the Company may, at its option, issue new Right Certificates
evidencing Rights in such form as may be approved by a majority of the Board of
Directors to reflect any adjustment or change in the Purchase Price and the
number or kind or class of shares or other securities or property purchasable
under the Right Certificates made in accordance with the provisions of this
Agreement.  In addition, in connection with the issuance or sale of shares of
Common Stock following the Distribution Date and prior to the exchange,
redemption or expiration of the Rights, the Company (a) shall, with respect to
shares of Common Stock so issued or sold (i) pursuant to the exercise of stock
options or under any employee plan or arrangement, or (ii) upon the exercise,
conversion or exchange of securities hereinafter issued by the Company, and (b)
may, in any other case, if deemed necessary or appropriate by a majority of the
Board of Directors, issue Right Certificates representing the appropriate number
of Rights in connection with such issuance or sale; provided, however, that (i)
no such Right Certificate shall be issued if, and to the extent that, the
Company shall be advised by counsel that such issuance would create a
significant risk of material adverse tax consequences to the Company or the
Person to whom such Right Certificate would be issued, and (ii) no such Right
Certificate shall be issued if, and to the extent that, appropriate adjustment
shall otherwise have been made in lieu of the issuance thereof.

 

SECTION 23.                          Redemption and Termination.  (a)  The
Company may, at its option, by action of a majority of the Board of Directors,
at any time prior to the earlier of (i) the Close of Business on the tenth
calendar day following the Stock Acquisition Date (or, if the

 

31

--------------------------------------------------------------------------------


 

Stock Acquisition Date shall have occurred prior to the Record Date, the Close
of Business on the tenth calendar day following the Record Date), or (ii) the
Close of Business on the Final Expiration Date, redeem all but not less than all
of the then outstanding Rights at a redemption price of $.0001 per Right,
appropriately adjusted to reflect any stock split, stock dividend or similar
transaction occurring after the date hereof (such redemption price being
hereinafter referred to as the “Redemption Price”).  The Company may, at its
option, by action of a majority of the Board of Directors, pay the Redemption
Price either in shares of Common Stock (based on the Current Per Share Market
Price of the Common Stock, determined in accordance with Section 11(d), at the
time of redemption), cash (whether in United States dollars or in such other
currency or currencies as the Board of Directors may determine) or any other
form of consideration deemed appropriate by the Board of Directors. 
Notwithstanding the foregoing, in the event payment of the Redemption Price to a
holder of Rights would result in the payment of an amount not equal to $.01 or
an integral multiple of $.01, the amount to be paid shall be rounded upward to
the next $.01.  Notwithstanding anything contained in this Agreement to the
contrary, the Rights shall not be exercisable after the first occurrence of a
Section 11(a)(ii) Event until such time as the Company’s right of redemption
hereunder has expired.

 

(b)                                 Immediately upon the action of the Board of
Directors ordering the redemption of the Rights pursuant to subsection (a) of
this Section 23, and without any further action and without any notice, the
right to exercise the Rights will terminate and the only right thereafter of the
holders of Rights shall be to receive the Redemption Price for each Right so
held.  Within ten (10) days after action of the Board of Directors ordering the
redemption of the Rights, the Company shall give notice of such redemption to
the Rights Agent and the holders of the then outstanding Rights by mailing such
notice to all such holders at their last addresses as they appear upon the
registry books of the Rights Agent or, prior to the Distribution Date, on the
registry books of the transfer agent for the shares of Common Stock.  Any notice
that is mailed in the manner herein provided shall be deemed given, whether or
not the holder receives the notice.  Each such notice of redemption will state
the method by which the payment of the Redemption Price will be made and in the
event of any partial exchange, the number of Rights which will be exchanged. 
Any partial exchange shall be effected pro rata based on the number of Rights
(other than Rights which have become null and void pursuant to the provisions of
Section 7(e)) held by each holder of Rights.

 

SECTION 24.                          Exchange.  (a)  The Company may, at its
option, by action of a majority of the Board of Directors, at any time after any
Person becomes an Acquiring Person, exchange all or part of the then outstanding
and exercisable Rights (which shall not include Rights that have become null and
void pursuant to the provisions of Section 7(e)) for shares of Common Stock,
each Right being exchangeable for one share of Common Stock, appropriately
adjusted to reflect any transaction specified in Section 11(a)(i) occurring
after the date hereof (such number of shares of Common Stock issuable in
exchange for one Right being referred to herein as the “Exchange Shares”). 
Notwithstanding the foregoing, the Board of Directors shall not be empowered to
effect such exchange at any time after any Person (other than any Exempt
Person), together with all Affiliates and Associates of such Person, becomes the
Beneficial Owner of fifty percent (50%) or more of the shares of Common Stock
then outstanding.

 

(b)                                 Immediately upon the action of a majority of
the Board of Directors ordering the exchange of any Rights pursuant to
subsection (a) of this Section 24 and

 

32

--------------------------------------------------------------------------------


 

without any further action and without any notice, the right to exercise such
Rights shall terminate and the only right thereafter of a holder of such Rights
shall be to receive the Exchange Shares.  The Company shall promptly give public
notice of any such exchange, with prompt notice thereof to the Rights Agent;
provided, however, that the failure to give, or any defect in, such notice shall
not affect the validity of such exchange.  The Company promptly shall mail a
notice of any such exchange to all of the holders of such Rights at their last
addresses as they appear upon the registry books of the Rights Agent.  Any
notice which is mailed in the manner herein provided shall be deemed given,
whether or not the holder receives the notice.  Each such notice of exchange
will state the method by which the exchange of the shares of Common Stock for
Rights will be effected and, in the event of any partial exchange, the number of
Rights which will be exchanged.  Any partial exchange shall be effected pro rata
based on the number of Rights (other than Rights which have become null and void
pursuant to the provisions of Section 7(e)) held by each holder of Rights.

 

(c)                                  In any exchange pursuant to this Section
24, the Company, at its option, may substitute shares of Preferred Stock (or
shares of Equivalent Preferred Stock, as such term is defined in paragraph (b)
of Section 11) for shares of Common Stock exchangeable for Rights, at the
initial rate of one one-ten thousandth of a share of Preferred Stock (or share
of Equivalent Preferred Stock) for each share of Common Stock, as appropriately
adjusted to reflect stock splits, stock dividends and other similar transactions
after the date hereof.

 

(d)                                 In the event that there shall not be
sufficient shares of Preferred Stock or Common Stock issued but not outstanding
or authorized but unissued to permit any exchange of Rights as contemplated in
accordance with this Section 24, the shares of Company shall take all such
action as may be necessary to authorize additional shares of Preferred Stock or
Common Stock for issuance upon exchange of the Rights or shall take such other
action specified in Section 11(a)(iii).

 

(e)                                  The Company shall not be required to issue
fractions of shares of Common Stock or to distribute certificates which evidence
fractional shares of Common Stock.  In lieu of such fractional shares of Common
Stock, there shall be paid to the registered holders of the Right Certificates
with regard to which such fractional shares of Common Stock would otherwise be
issuable, an amount in cash equal to the same fraction of the current market
value of a whole share of Common Stock.  For the purposes of this subsection
(e), the current market value of a whole share of Common Stock shall be the
closing price of a share of Common Stock (as determined pursuant to the second
and third sentences of Section 11(d)(i)) for the Trading Day immediately prior
to the date of exchange pursuant to this Section 24.

 

SECTION 25.                          Notice of Certain Events.  (a)  In case the
Company shall propose, at any time after the Distribution Date, (i) to pay any
dividend payable in stock of any class to the holders of shares of Preferred
Stock or to make any other distribution to the holders of shares of Preferred
Stock (other than a regular quarterly cash dividend), or (ii) to offer to the
holders of shares of Preferred Stock rights or warrants to subscribe for or to
purchase any additional shares of Preferred Stock or shares of stock of any
class or any other securities, rights or options, or (iii) to effect any
reclassification of its shares of Preferred Stock (other than a reclassification
involving only the subdivision of outstanding shares of Preferred Stock), or
(iv) to effect any share exchange, consolidation or merger into or with any
other Person (other than a Subsidiary of

 

33

--------------------------------------------------------------------------------


 

the Company in a transaction that complies with Section 11(o)), or to effect any
sale or other transfer (or to permit one or more of its Subsidiaries to effect
any sale or other transfer), in one or more transactions, of fifty percent (50%)
or more of the assets, cash flow or earning power of the Company and its
Subsidiaries (taken as a whole) to any other Person or Persons (other than the
Company and/or any of its Subsidiaries in one or more transactions each of which
complies with Section 11(o)) or (v) to effect the liquidation, dissolution or
winding up of the Company, then, in each such case, the Company shall give to
each holder of a Right Certificate, to the extent feasible and to the Rights
Agent, in accordance with Section 26, a notice of such proposed action, which
shall specify the record date for the purposes of such stock dividend,
distribution of rights or warrants, or the date on which such reclassification,
consolidation, merger, sale, transfer, liquidation, dissolution, or winding up
is to take place and the date of participation therein by the holders of the
shares of Preferred Stock, if any such date is to be fixed, and such notice
shall be so given in the case of any action covered by clause (i) or (ii) above
at least twenty (20) days prior to the record date for determining holders of
the shares of Preferred Stock for purposes of such action, and in the case of
any such other action, at least twenty (20) days prior to the date of the taking
of such proposed action or the date of participation therein by the holders of
the shares of Preferred Stock whichever shall be the earlier, provided, however,
that no such notice shall be required pursuant to this Section 25 if any
Subsidiary of the Company effects a consolidation or merger with or into, or
effects a sale or transfer of assets or earning power to, any other Subsidiary
of the Company.

 

(b)                                 In case a Triggering Event shall occur,
then, in any such case, (i) the Company shall as soon as practicable thereafter
give to the Rights Agent and to each holder of a Right Certificate, to the
extent feasible and in accordance with Section 26, a notice of the occurrence of
such event, which shall specify the event and the consequences of the event to
holders of Rights under Section 11(a)(ii) or Section 13, and (ii) all references
in the preceding paragraph to shares of Preferred Stock shall be deemed
thereafter to refer to shares of Common Stock and/or, if appropriate, other
securities.

 

(c)                                  The failure to give notice required by this
Section 25 or any defect therein shall not affect the legality or validity of
the action taken by the Company or the vote on any such action.

 

SECTION 26.                          Notices.  Notices or demands authorized by
this Agreement to be given or made by the Rights Agent or by the holder of any
Right Certificate to or on the Company shall be sufficiently given or made if
sent by first-class mail, postage-prepaid, or delivered (including by facsimile
transmission) at its address (until another address is filed in writing with the
Rights Agent) at:

 

Pharmacopeia Drug Discovery, Inc.
P.O. Box 5350
Princeton, NJ 08543-5350
Attention: General Counsel
Facsimile No: (609) 452-3672

 

34

--------------------------------------------------------------------------------


 

with a copy to:

 

Dechert LLP
Princeton Pike Corporate Center
997 Lenox Drive
Building 3, Suite 210
Lawrenceville, NJ 08648-2317
Attention: James J. Marino, Esq.
Facsimile No: (609) 620-3259

 

Subject to the provisions of Section 21, any notice or demand authorized by this
Agreement to be given or made by the Company or by the holder of any Right
Certificate to or on the Rights Agent shall be sufficiently given or made if
sent by first-class mail, postage-prepaid, or delivered (including by facsimile
transmission) at its address (until another address is filed in writing with the
Rights Agent) at:

 

American Stock Transfer & Trust Company
59 Maiden Lane
New York, NY 10038
Attention:  Corporate Trust Department
Facsimile No: (718) 921-8331

 

Notices or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to or on the holder of any Right Certificate (or, if
prior to the Distribution Date, to the holder of certificates representing
shares of Common Stock) shall be sufficiently given or made if sent by
first-class mail, postage-prepaid, addressed to such holder at the address of
such holder as shown on the registry books of the Company.

 

SECTION 27.                          Supplements and Amendments.  Prior to the
earlier of (i) the Distribution Date or (ii) the occurrence of a Triggering
Event, and subject to the penultimate sentence of this Section 27, the Company
may, and the Rights Agent shall, if the Company so directs, supplement or amend
any provision of this Agreement (including supplements or amendments that may be
deemed to affect the interests of the holders of Right Certificates adversely)
without the approval of any holders of certificates representing shares of
Common Stock and associated Rights.  From and after the earlier of (i) the
Distribution Date or (ii) the occurrence of a Triggering Event, and subject to
the penultimate sentence, the Company may, and the Rights Agent shall, if the
Company so directs, supplement or amend this Agreement without the approval of
any holders of Right Certificates (x) in any manner that will not adversely
affect the interests of the holders of Right Certificates (other than an
Acquiring Person or an Affiliate or Associate of any such Acquiring Person), or
(y) to cure any ambiguity or to correct or supplement any provision contained
herein which, in the good faith determination of a majority of the Board of
Directors, may be defective or inconsistent with the other provisions contained
herein or (z) to shorten or lengthen any time period hereunder; provided,
however, that from and after the earlier of (i) the Distribution Date or (ii)
the occurrence of a Triggering Event, this Agreement shall not be supplemented
or amended to (x) shorten the Final Expiration Date or (y) lengthen (1) a time
period relating to when the Rights may be redeemed, or to modify the

 

35

--------------------------------------------------------------------------------


 

ability (or inability) of the Board of Directors to redeem the Rights, in either
case at such time as the Rights are not then redeemable or (2) any other time
period unless such lengthening is for the purpose of protecting, enhancing or
clarifying the rights of, and/or, the benefits to, the holders of Rights (other
than an Acquiring Person or any Affiliate or Associate of an Acquiring Person). 
Upon the delivery of a certificate from an appropriate officer of the Company
which states that the proposed supplement or amendment is in compliance with the
terms of this Section 27 (and such supplement or amendment does not change or
increase the Rights Agent’s duties, liabilities, rights or obligations), the
Rights Agent shall execute such supplement or amendment.  Notwithstanding
anything contained in this Agreement to the contrary, no supplement or amendment
shall be made that changes the (i) Redemption Price, (ii) Purchase Price or
(iii) the number of one one-ten thousandths of a share of Preferred Stock for
which a Right is exercisable, and no such supplement or amendment that changes
the rights, duties, liabilities or obligations of the Rights Agent under this
Agreement shall be effective without the execution of such supplement or
amendment by the Rights Agent.  Prior to the Distribution Date, the interests of
the holders of Rights shall be deemed coincident with the interests of the
holders of Common Stock.

 

SECTION 28.                          Successors.  All the covenants and
provisions of this Agreement by or for the benefit of the Company or the Rights
Agent shall bind and inure to the benefit of their respective successors and
assigns hereunder.

 

SECTION 29.                          Determinations and Actions by the Board of
Directors, etc.  For all purposes of this Agreement, any calculation of the
number of shares of Common Stock outstanding at any particular time, including
for purposes of determining the particular percentage of such outstanding shares
of Common Stock of which any Person is the Beneficial Owner, shall be made in
accordance with the last sentence of Rule 13d-3(d)(1)(i) of the Exchange Act
Regulations as in effect on the date hereof.  Except as otherwise specifically
provided herein, the Board of Directors shall have the exclusive power and
authority to administer this Agreement and to exercise all rights and powers
specifically granted to the Board of Directors or to the Company, or as may be
necessary or advisable in the administration of this Agreement, including,
without limitation, the right and power to (i) interpret the provisions of this
Agreement, and (ii) make all determinations deemed necessary or advisable for
the administration of this Agreement (including a determination to redeem or not
redeem the Rights or to amend the Agreement and any determination as to whether
actions of any Person shall be such as to cause such Person to beneficially own
shares held by another Person).  All such actions, calculations, interpretations
and determinations (including, for purposes of clause (y) below, all omissions
with respect to the foregoing) which are done or made by the Board of Directors
in good faith, shall (x) be final, conclusive and binding on the Company, the
Rights Agent, the holders of the Rights and all other parties, and (y) not
subject the Board of Directors or any of the directors on the Board of Directors
to any liability to the holders of the Rights.

 

SECTION 30.                          Benefits of this Agreement.  Nothing in
this Agreement shall be construed to give to any Person other than the Company,
the Rights Agent and the registered holders of the Right Certificates (and,
prior to the Distribution Date, registered holders of the Common Stock) any
legal or equitable right, remedy or claim under this Agreement; but this
Agreement shall be for the sole and exclusive benefit of the Company, the Rights
Agent and the

 

36

--------------------------------------------------------------------------------


 

registered holders of the Right Certificates (and, prior to the Distribution
Date, registered holders of the Common Stock).

 

SECTION 31.                          Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated; provided, however, that notwithstanding anything in this
Agreement to the contrary, if any such term, provision, covenant or restriction
is held by such court or authority to be invalid, void or unenforceable and the
Board of Directors determines in its good faith judgment that severing the
invalid language from this Agreement would adversely affect the purpose or
effect of this Agreement, the right of redemption set forth in Section 23 shall
be reinstated and shall not expire until the Close of Business on the tenth day
following the date of such determination by the Board of Directors.

 

SECTION 32.                          Governing Law.  This Agreement, each Right
and each Right Certificate issued hereunder shall be deemed to be a contract
made under the laws of the State of Delaware and for all purposes shall be
governed by and construed in accordance with the laws of such State applicable
to contracts to be made and performed entirely within such State; provided,
however, that all provisions regarding the rights, duties and obligations of the
Rights Agent shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State.

 

SECTION 33.                          Counterparts.  This Agreement may be
executed in any number of counterparts and each of such counterparts shall for
all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

SECTION 34.                          Descriptive Headings.  Descriptive headings
of the several Sections of this Agreement are inserted for convenience only and
shall not control or affect the meaning or construction of any of the provisions
hereof.

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.

 

 

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

 

 

 

 

By

/s/ Joseph A. Mollica, Ph.D.

 

 

 

Name:  Joseph A. Mollica, Ph.D.

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

AMERICAN STOCK TRANSFER & TRUST
COMPANY, as Rights Agent

 

 

 

 

 

By

/s/ Paula Caroppoli

 

 

 

Name:  Paula Caroppoli

 

 

Title:  Vice President

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CERTIFICATE OF DESIGNATION, PREFERENCES
AND RIGHTS OF SERIES A JUNIOR
PARTICIPATING PREFERRED STOCK

 

of

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

Pursuant to Section 151 of the General Corporation Law
of the State of Delaware

 

The undersigned officer of PHARMACOPEIA DRUG DISCOVERY, INC., a corporation
organized and existing under the General Corporation Law of the State of
Delaware (the “Corporation”), in accordance with the provisions of Section 103
thereof, DOES HEREBY CERTIFY:

 

That pursuant to the authority conferred upon the Board of Directors by the
Certificate of Incorporation, as amended, of the Corporation (the “Certificate
of Incorporation”), the Board of Directors of the Corporation on April 6, 2004
adopted the following resolution creating a series of 5,000 shares of Preferred
Stock designated as Series A Junior Participating Preferred Stock:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors of
this Corporation in accordance with the provisions of its Certificate of
Incorporation, a series of Preferred Stock of the Corporation be and it hereby
is created, and that the designation and amount thereof and the voting powers,
preferences and relative, participating, optional and other special rights of
the shares of such series, and the qualifications, limitations or restrictions
thereof are as follows:

 

SECTION 1.                                Designation and Amount.  The shares of
such series shall be designated as “Series A Junior Participating Preferred
Stock” and the number of shares constituting such series shall be 5,000.  Such
number of shares may be increased or decreased by resolution of the Board prior
to issuance; PROVIDED, that no decrease shall reduce the number of shares of
Series A Junior Participating Preferred Stock to a number less than the number
of shares then outstanding plus the number of shares reserved for issuance upon
the exercise of outstanding options, rights or warrants or upon the conversion
of any outstanding securities issued by the Corporation convertible into Series
A Junior Participating Preferred Stock.

 

SECTION 2.                                Dividends and Distributions.

 

(A)                              Subject to the prior and superior rights of the
holders of any shares of any series of Preferred Stock ranking prior and
superior to the shares of Series A Junior Participating Preferred Stock with
respect to dividends, if any, the holders of shares of Series A Junior
Participating Preferred Stock shall be entitled to receive, when, as and if
declared by the

 

A-1

--------------------------------------------------------------------------------


 

Board of Directors out of funds legally available for the purpose, quarterly
dividends payable in cash on the last day of March, June, September and December
in each year (each such date being referred to herein as a “Quarterly Dividend
Payment Date”), commencing on the first Quarterly Dividend Payment Date after
the first issuance of a share or fraction of a share of Series A Junior
Participating Preferred Stock, in an amount per share (rounded to the nearest
cent) equal to the greater of (a) $100 or (b) subject to the provision for
adjustment hereinafter set forth, 10,000 times the aggregate per share amount of
all cash dividends, and 10,000 times the aggregate per share amount (payable in
kind) of all non-cash dividends or other distributions other than a dividend
payable in shares of common stock, par value $.01 per share, of the Corporation
(the “Common Stock”) or a subdivision of the outstanding shares of Common Stock
(by reclassification or otherwise), declared on the Common Stock since the
immediately preceding Quarterly Dividend Payment Date, or, with respect to the
first Quarterly Dividend Payment Date, since the first issuance of any share or
fraction of a share of Series A Junior Participating Preferred Stock.  In the
event the Corporation shall at any time after April 6, 2004 (the “Rights
Declaration Date”) (i) declare any dividend on Common Stock payable in shares of
Common Stock, (ii) subdivide the outstanding Common Stock, or (iii) combine the
outstanding Common Stock into a smaller number of shares, then in each such case
the amount to which holders of shares of Series A Junior Participating Preferred
Stock were entitled immediately prior to such event under clause (b) of the
preceding sentence shall be adjusted by multiplying such amount by a fraction
the numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such event. 
In the event the Corporation shall at any time after the Rights Declaration Date
(i) declare or pay any dividend on the Series A Junior Participating Preferred
Stock payable in shares of Series A Junior Participating Preferred Stock, (ii)
subdivide the outstanding Series A Junior Participating Preferred Stock, or
(iii) combine the outstanding Series A Junior Participating Preferred Stock into
a smaller number of shares, then in each such case the amount to which holders
of shares of Series A Junior Participating Preferred Stock were entitled
immediately prior to such event under clause (b) of the first sentence of this
Section 2(A) shall be adjusted by multiplying such amount by a fraction, the
numerator of which is the number of shares of Series A Junior Participating
Preferred Stock that were outstanding immediately prior to such event and the
denominator of which is the number of shares of Series A Junior Participating
Preferred Stock outstanding immediately after such event.

 

(B)                                The Corporation shall declare a dividend or
distribution on the Series A Junior Participating Preferred Stock as provided in
Paragraph (A) above immediately after it declares a dividend or distribution on
the Common Stock (other than a dividend payable in shares of Common Stock);
provided that, in the event no dividend or distribution shall have been declared
on the Common Stock during the period between any Quarterly Dividend Payment
Date and the next subsequent Quarterly Dividend Payment Date, a dividend of $100
per share on the Series A Junior Participating Preferred Stock shall
nevertheless be payable on such subsequent Quarterly Dividend Payment Date.

 

(C)                                Dividends shall begin to accrue and be
cumulative on outstanding shares of Series A Junior Participating Preferred
Stock from the Quarterly Dividend Payment Date next preceding the date of issue
of such shares of Series A Junior Participating Preferred Stock, unless the date
of issue of such shares is prior to the record date for the first Quarterly

 

A-2

--------------------------------------------------------------------------------


 

Dividend Payment Date, in which case dividends on such shares shall begin to
accrue from the date of issue of such shares, or unless the date of issue is a
Quarterly Dividend Payment Date or is a date after the record date for the
determination of holders of shares of Series A Junior Participating Preferred
Stock entitled to receive a quarterly dividend and before such Quarterly
Dividend Payment Date, in either of which events such dividends shall begin to
accrue and be cumulative from such Quarterly Dividend Payment Date.  Accrued but
unpaid dividends shall not bear interest.  Dividends paid on the shares of
Series A Junior Participating Preferred Stock in an amount less than the total
amount of such dividends at the time accrued and payable on such shares shall be
allocated pro rata on a share-by-share basis among all such shares at the time
outstanding.  The Board of Directors may fix a record date for the determination
of holders of shares of Series A Junior Participating Preferred Stock entitled
to receive payment of a dividend or distribution declared thereon, which record
date shall be no more than 30 days prior to the date fixed for the payment
thereof.

 

SECTION 3.                                Voting Rights.  The holders of shares
of Series A Junior Participating Preferred Stock shall have the following voting
rights:

 

(A)                              Subject to the provision for adjustment
hereinafter set forth, each share of Series A Junior Participating Preferred
Stock shall entitle the holder thereof to 10,000 votes on all matters submitted
to a vote of the stockholders of the Corporation.  In the event the Corporation
shall at any time after the Rights Declaration Date (i) declare any dividend on
Common Stock payable in shares of Common Stock, (ii) subdivide the outstanding
Common Stock, or (iii) combine the outstanding Common Stock into a smaller
number of shares, then in each such case the number of votes per share to which
holders of shares of Series A Junior Participating Preferred Stock were entitled
immediately prior to such event shall be adjusted by multiplying such number by
a fraction the numerator of which is the number of shares of Common Stock
outstanding immediately after such event and the denominator of which is the
number of shares of Common Stock that were outstanding immediately prior to such
event.  In the event the Corporation shall at any time after the Rights
Declaration Date (i) declare or pay any dividend on the Series A Junior
Participating Preferred Stock payable in shares of Series A Junior Participating
Preferred Stock, (ii) subdivide the outstanding Series A Junior Participating
Preferred Stock, or (iii) combine the outstanding Series A Junior Participating
Preferred Stock into a smaller number of shares, then in each such case the
number of votes per share to which  holders of shares of Series A Junior
Participating Preferred Stock were entitled immediately prior to such event
shall be adjusted by multiplying such amount by a fraction, the numerator of
which is the number of shares of Series A Junior Participating Preferred Stock
that were outstanding immediately prior to such event and the denominator of
which is the number of shares of Series A Junior Participating Preferred Stock
outstanding immediately after such event.

 

(B)                                Except as otherwise provided herein or by
law, the holders of shares of Series A Junior Participating Preferred Stock and
the holders of shares of Common Stock shall vote together as one class on all
matters submitted to a vote of stockholders of the Corporation.

 

(C)                                Except as set forth herein, or as otherwise
provided by law, holders of Series A Junior Participating Preferred Stock shall
have no special voting rights and their

 

A-3

--------------------------------------------------------------------------------


 

consent shall not be required (except to the extent they are entitled to vote
with holders of Common Stock as set forth herein) for taking any corporate
action.

 

SECTION 4.                                Certain Restrictions.

 

(A)                              Whenever quarterly dividends or other dividends
or distributions payable on the Series A Junior Participating Preferred Stock as
provided in Section 2 are in arrears, thereafter and until all accrued and
unpaid dividends and distributions, whether or not declared, on shares of Series
A Junior Participating Preferred Stock outstanding shall have been paid in full,
the Corporation shall not:

 

(i)                                     declare or pay dividends on, make any
other distributions on, or redeem or purchase or otherwise acquire for
consideration any shares of stock ranking junior (either as to dividends or upon
liquidation, dissolution or winding up) to the Series A Junior Participating
Preferred Stock;

 

(ii)                                  declare or pay dividends on or make any
other distributions on any shares of stock ranking on a parity (either as to
dividends or upon liquidation, dissolution or winding up) with the Series A
Junior Participating Preferred Stock, except dividends paid ratably on the
Series A Junior Participating Preferred Stock and all such parity stock on which
dividends are payable or in arrears in proportion to the total amounts to which
the holders of all such shares are then entitled;

 

(iii)                               redeem or purchase or otherwise acquire for
consideration shares of any stock ranking on a parity (either as to dividends or
upon liquidation, dissolution or winding up) with the Series A Junior
Participating Preferred Stock, provided that the Corporation may at any time
redeem, purchase or otherwise acquire shares of any such parity stock in
exchange for shares of any stock of the Corporation ranking junior (either as to
dividends or upon dissolution, liquidation or winding up) to the Series A Junior
Participating Preferred Stock; or

 

(iv)                              purchase or otherwise acquire for
consideration any shares of Series A Junior Participating Preferred Stock, or
any shares of stock ranking on a parity with the Series A Junior Participating
Preferred Stock, except in accordance with a purchase offer made in writing or
by publication (as determined by the Board of Directors) to all holders of such
shares upon such terms as the Board of Directors, after consideration of the
respective annual dividend rates and other relative rights and preferences of
the respective series and classes, shall determine in good faith will result in
fair and equitable treatment among the respective series or classes.

 

(B)                                The Corporation shall not permit any
subsidiary of the Corporation to purchase or otherwise acquire for consideration
any shares of stock of the Corporation unless the Corporation could, under
Paragraph (A) of this Section 4, purchase or otherwise acquire such shares at
such time and in such manner.

 

SECTION 5.                                Reacquired Shares.  Any shares of
Series A Junior Participating Preferred Stock purchased or otherwise acquired by
the Corporation in any manner whatsoever shall be retired and cancelled promptly
after the acquisition thereof.  All such shares shall upon

 

A-4

--------------------------------------------------------------------------------


 

their cancellation become authorized but unissued shares of Preferred Stock and
may be reissued as part of a new series of Preferred Stock to be created by
resolution or resolutions of the Board of Directors, subject to the conditions
and restrictions on issuance set forth herein.

 

SECTION 6.                                Liquidation, Dissolution or Winding
Up.  (A) Upon any liquidation (voluntary or otherwise), dissolution or winding
up of the Corporation, no distribution shall be made to the holders of shares of
stock ranking junior (either as to dividends or upon liquidation, dissolution or
winding up) to the Series A Junior Participating Preferred Stock unless, prior
thereto, the holders of shares of Series A Junior Participating Preferred Stock
shall have received an amount equal to $100 per share of Series A Participating
Preferred Stock, plus an amount equal to accrued and unpaid dividends and
distributions thereon, whether or not declared, to the date of such payment (the
“Series A Liquidation Preference”).  Following the payment of the full amount of
the Series A Liquidation Preference, no additional distributions shall be made
to the holders of shares of Series A Junior Participating Preferred Stock
unless, prior thereto, the holders of shares of Common Stock shall have received
an amount per share (the “Common Adjustment”) equal to the quotient obtained by
dividing (i) the Series A Liquidation Preference by (ii) 10,000 (as
appropriately adjusted as set forth in subparagraph (C) below to reflect such
events as stock splits, stock dividends and recapitalizations with respect to
the Common Stock) (such number in clause (ii), the “Adjustment Number”). 
Following the payment of the full amount of the Series A Liquidation Preference
and the Common Adjustment in respect of all outstanding shares of Series A
Junior Participating Preferred Stock and Common Stock, respectively, holders of
Series A Junior Participating Preferred Stock and holders of shares of Common
Stock shall receive their ratable and proportionate share of the remaining
assets to be distributed in the ratio of the Adjustment Number to 100 with
respect to such Series A Junior Participating Preferred Stock and Common Stock,
on a per share basis, respectively.

 

(A)                              In the event, however, that there are not
sufficient assets available to permit payment in full of the Series A
Liquidation Preference and the liquidation preferences of all other series of
preferred stock, if any, which rank on a parity with the Series A Junior
Participating Preferred Stock, then such remaining assets shall be distributed
ratably to the holders of such parity shares in proportion to their respective
liquidation preferences.  In the event, however, that there are not sufficient
assets available to permit payment in full of the Common Adjustment, then such
remaining assets shall be distributed ratably to the holders of Common Stock.

 

(C)                                In the event the Corporation shall at any
time after the Rights Declaration Date (i) declare any dividend on Common Stock
payable in shares of Common Stock, (ii) subdivide the outstanding Common Stock,
or (iii) combine the outstanding Common Stock into a smaller number of shares,
then in each such case the Adjustment Number in effect immediately prior to such
event shall be adjusted by multiplying such Adjustment Number by a fraction the
numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such event. 
In the event the Corporation shall at any time after the Rights Declaration Date
(i) declare or pay any dividend on the Series A Junior Participating Preferred
Stock payable in shares of Series A Junior Participating Preferred Stock, (ii)
subdivide the outstanding Series A Junior Participating Preferred Stock, or
(iii) combine the outstanding Series A Junior Participating Preferred Stock into
a smaller number of

 

A-5

--------------------------------------------------------------------------------


 

shares, then in each such case the Adjustment Number in effect immediately prior
to such event shall be adjusted by multiplying such Adjustment Number by a
fraction, the numerator of which is the number of shares of Series A Junior
Participating Preferred Stock that were outstanding immediately prior to such
event and the denominator of which is the number of shares of Series A Junior
Participating Preferred Stock outstanding immediately after such event.

 

SECTION 7.                                Consolidation, Merger, etc.  In case
the Corporation shall enter into any consolidation, merger, combination or other
transaction in which the shares of Common Stock are exchanged for or changed
into other stock or securities, cash and/or any other property, then in any such
case the shares of Series A Junior Participating Preferred Stock shall at the
same time be similarly exchanged or changed in an amount per share (subject to
the provision for adjustment hereinafter set forth) equal to 10,000 times the
aggregate amount of stock, securities, cash and/or any other property (payable
in kind), as the case may be, into which or for which each share of Common Stock
is changed or exchanged.  In the event the Corporation shall at any time after
the Rights Declaration Date (i) declare any dividend on Common Stock payable in
shares of Common Stock, (ii) subdivide the outstanding Common Stock, or (iii)
combine the outstanding Common Stock into a smaller number of shares, then in
each such case the amount set forth in the preceding sentence with respect to
the exchange or change of shares of Series A Junior Participating Preferred
Stock shall be adjusted by multiplying such amount by a fraction the numerator
of which is the number of shares of Common Stock outstanding immediately after
such event and the denominator of which is the number of shares of Common Stock
that were outstanding immediately prior to such event. In the event the
Corporation shall at any time after the Rights Declaration Date (i) declare or
pay any dividend on the Series A Junior Participating Preferred Stock payable in
shares of Series A Junior Participating Preferred Stock, (ii) subdivide the
outstanding Series A Junior Participating Preferred Stock, or (iii) combine the
outstanding Series A Junior Participating Preferred Stock into a smaller number
of shares, then in each such case the amount set forth in the first sentence of
this Section 7 with respect to the exchange or change of shares of Series A
Junior Participating Preferred Stock shall be adjusted by multiplying such
amount by a fraction, the numerator of which is the number of shares of Series A
Junior Participating Preferred Stock that were outstanding immediately prior to
such event and the denominator of which is the number of shares of Series A
Junior Participating Preferred Stock outstanding immediately after such event.

 

SECTION 8.                                No Redemption.  The shares of Series A
Junior Participating Preferred Stock shall not be redeemable.

 

SECTION 9.                                Ranking.  The Series A Junior
Participating Preferred Stock shall rank junior to all other series of the
Corporation’s Preferred Stock as to the payment of dividends and the
distribution of assets, unless the terms of any such series shall provide
otherwise.

 

SECTION 10.                          Amendment.  At any time when any shares of
Series A Junior Participating Preferred Stock are outstanding, the Certificate
of Incorporation of the Corporation shall not be further amended in any manner
which would materially alter or change the powers, preferences or special rights
of the Series A Junior Participating Preferred Stock so as to affect them
adversely without the affirmative vote of the holders of a majority or more of
the outstanding shares of Series A Junior Participating Preferred Stock, voting
separately as a class.

 

A-6

--------------------------------------------------------------------------------


 

SECTION 11.                          Fractional Shares.  Series A Junior
Participating Preferred Stock may be issued in fractions of a share which shall
entitle the holder, in proportion to such holder’s fractional shares, to
exercise voting rights, receive dividends, participate in distributions and to
have the benefit of all other rights of holders of Series A Junior Participating
Preferred Stock.

 

 

[Remainder of page intentionally left blank]

 

A-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have executed and subscribed this Certificate and do
affirm the foregoing as true under the penalties of perjury this April 8, 2004.

 

 

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

 

 

 

By:

     /s/ Michael G. Lenahan

 

 

 

Name:

Michael G. Lenahan

 

 

Title:

Executive Vice President and General

 

 

 

General Counsel

 

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Form of Right Certificate]

 

Certificate No. R-

 

Rights

 

 

NOT EXERCISABLE AFTER [          ] OR EARLIER IF NOTICE OF REDEMPTION IS GIVEN. 
THE RIGHTS ARE SUBJECT TO REDEMPTION AT $.0001 PER RIGHT ON THE TERMS SET FORTH
IN THE RIGHTS AGREEMENT.  UNDER CERTAIN CIRCUMSTANCES, RIGHTS BENEFICIALLY OWNED
BY AN ACQUIRING PERSON (AS SUCH TERM IS DEFINED IN THE RIGHTS AGREEMENT) AND ANY
SUBSEQUENT HOLDER OF SUCH RIGHTS MAY BECOME NULL AND VOID.  [THE RIGHTS
REPRESENTED BY THIS RIGHT CERTIFICATE ARE OR WERE BENEFICIALLY OWNED BY A PERSON
WHO WAS OR BECAME AN ACQUIRING PERSON OR AN AFFILIATE OR AN ASSOCIATE OF AN
ACQUIRING PERSON (AS SUCH TERM IS DEFINED IN THE RIGHTS AGREEMENT). 
ACCORDINGLY, THIS RIGHT CERTIFICATE AND THE RIGHTS REPRESENTED HEREBY MAY BECOME
NULL AND VOID IN THE CIRCUMSTANCES SPECIFIED IN SECTION 7(e) OF THE RIGHTS
AGREEMENT.]*

 

Right Certificate

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

This certifies that                                     , or registered assigns,
is the registered owner of the number of Rights set forth above, each of which
entitles the owner thereof, subject to the terms, provisions and conditions of
the Rights Agreement, dated as of April 30, 2004 (the “Rights Agreement”),
between PHARMACOPEIA DRUG DISCOVERY, INC., a Delaware corporation (the
“Company”), and AMERICAN STOCK TRANSFER & TRUST COMPANY (the “Rights Agent”), to
purchase from the Company at any time after the Distribution Date (as such term
is defined in the Rights Agreement) and prior to 5:00 PM (New York, New York
time) on [      ] at the office or offices of the Rights Agent designated for
such purpose, or its successors as Rights Agent, one one-ten thousandth of a
fully-paid, nonassessable share of Series A Junior Participating Preferred Stock
(the “Preferred Stock”) of the Company (or in certain circumstances, cash,
property or other securities of the Company), at a purchase price of $75.00 per
one one-ten thousandth of a share (the “Purchase Price”), upon presentation and
surrender of this Right Certificate with the Form of Election to Purchase set
forth on the reverse hereof and the Certificate contained therein duly
executed.  The Purchase Price shall be paid in cash.

 

The number of Rights evidenced by this Right Certificate (and the number of
shares which may be purchased upon exercise thereof) set forth above, and the
Purchase Price set forth above, are the number and Purchase Price as of April
     , 2004, based on the Preferred

 

--------------------------------------------------------------------------------

*                 The portion of the legend in brackets shall be inserted only
if applicable and shall replace the preceding sentence.

 

B-1

--------------------------------------------------------------------------------


 

Stock as constituted at such date.  Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Rights Agreement.

 

As provided in the Rights Agreement, the Purchase Price and the number of shares
of Preferred Stock or other securities that may be purchased upon the exercise
of the Rights evidenced by this Right Certificate are subject to modification
and adjustment upon the happening of certain events, including Triggering Events
(as such term is defined in the Rights Agreement).  The Company reserves the
right to require, prior to the occurrence of a Triggering Event, that a number
of Rights be exercised so that only whole shares of Preferred Stock will be
issued.

 

Upon the occurrence of a Section 11(a)(ii) Event (as such term is defined in the
Rights Agreement), if the Rights evidenced by this Right Certificate are
beneficially owned by (i) an Acquiring Person or an Affiliate or Associate of
any such Acquiring Person (as such terms are defined in the Rights Agreement),
(ii) a transferee of any such Acquiring Person, Associate or Affiliate or (iii)
under certain circumstances specified in the Rights Agreement, a transferee of a
person who, concurrently with or after such transfer, became an Acquiring
Person, or an Affiliate or Associate of an Acquiring Person, such Rights shall
become null and void and no holder hereof shall have any rights whatsoever with
respect to such Rights from and after the occurrence of such Section 11(a)(ii)
Event.

 

This Right Certificate is subject to all of the terms, provisions and conditions
of the Rights Agreement, which terms, provisions and conditions are hereby
incorporated herein by reference and made a part hereof and to which Rights
Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities hereunder of the
Rights Agent, the Company and the holders of the Right Certificates.

 

Copies of the Rights Agreement are on file at the principal executive offices of
the Company and the above-mentioned offices of the Rights Agent.

 

This Right Certificate, with or without other Right Certificates, upon surrender
at the office of the Rights Agent designated for such purpose, may be exchanged
for another Right Certificate or Right Certificates of like tenor and date
evidencing Rights entitling the holder to purchase a like aggregate number of
one one-ten thousandths of a share of Preferred Stock as the Rights evidenced by
the Right Certificate or Right Certificates surrendered shall have entitled such
holder to purchase.  If this Right Certificate shall be exercised in part, the
holder shall be entitled to receive upon surrender hereof another Right
Certificate or Certificates for the number of whole Rights not exercised.

 

Subject to the provisions of the Rights Agreement, the Rights evidenced by this
Certificate may, but are not required to, be redeemed by the Company at a
redemption price of $.0001 per Right, payable in shares of Common Stock (as such
term is defined in the Rights Agreement), cash or any other form of
consideration deemed appropriate by the Board of Directors at any time prior to
the earlier of the Close of Business (as such term is defined in the Rights
Agreement) on (i) the tenth calendar day following the Stock Acquisition Date
(as such time period may be extended or shortened pursuant to the Rights
Agreement) or (ii) the Final Expiration Date (as such term is defined in the
Rights Agreement).  In addition, the Rights may

 

B-2

--------------------------------------------------------------------------------


 

be exchanged at the Company’s option, in whole or in part, for shares of Common
Stock in the manner provided in the Rights Agreement, or shares of preferred
stock of the Company having substantially the same value and economic rights as
such shares.  Immediately upon the action of a majority of the Board of
Directors of the Company authorizing any such exchange, and without any further
action or any notice, the Rights (other than Rights which are not subject to
such exchange) will terminate and the Rights will only enable holders to receive
the shares issuable upon such exchange.

 

No fractional shares of Preferred Stock will be issued upon the exercise of any
Right or Rights evidenced hereby (other than fractions which are integral
multiples of one one-ten thousandth of a share of Preferred Stock, which may, at
the election of the Company, be evidenced by depositary receipts), but in lieu
thereof a cash payment will be made, as provided in the Rights Agreement.

 

No holder of this Right Certificate, as such, shall be entitled to vote or
receive dividends or be deemed for any purpose the holder of the shares of
Preferred Stock or of any other securities of the Company that may at any time
be issuable on the exercise hereof, nor shall anything contained in the Rights
Agreement or herein be construed to confer upon the holder hereof, as such, any
of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action, or to
receive notice of meetings or other actions affecting stockholders (except as
provided in the Rights Agreement), or to receive dividends or subscription
rights, or otherwise, until the Right or Rights evidenced by this Right
Certificate shall have been exercised as provided in the Rights Agreement.

 

B-3

--------------------------------------------------------------------------------


 

This Right Certificate shall not be valid or obligatory for any purpose until it
shall have been countersigned by the Rights Agent.

 

WITNESS the facsimile signature of the proper officers of the Company and its
corporate seal.

 

Dated as of

 

,

 

 

 

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

Countersigned:

 

 

 

AMERICAN STOCK TRANSFER
& TRUST COMPANY, as Rights Agent

 

 

 

 

 

By

 

 

 

Authorized Signature

 

 

B-4

--------------------------------------------------------------------------------


 

[Form of Reverse Side of Right Certificate]

 

FORM OF ASSIGNMENT

 

(To be executed by the registered holder if such
holder desires to transfer the Right Certificate.)

 

 

FOR VALUE RECEIVED,                                                 hereby
sells, assigns and transfers unto:

 

 

 

 

(Please print name and address of transferee)

 

 

 

(Please insert social security or other
identifying number of the transferee)

 

this Right Certificate, together with all right, title and interest therein, and
does hereby irrevocably constitute and appoint
                                          Attorney, to transfer the within Right
Certificate on the books of the within-named Company, with full power of
substitution.

 

Dated:

 

 

 

 

 

 

 

Signature

 

 

Signature Guaranteed:

 

 

 

Signatures must be guaranteed by an eligible guarantor institution (a bank,
stockbroker, savings and loan association or credit union with membership in an
approved signature guarantee medallion program) pursuant to Rule 17Ad-15 of the
Securities Exchange Act of 1934.

 

B-5

--------------------------------------------------------------------------------


 

CERTIFICATE

 

The undersigned hereby certifies by checking the appropriate boxes that:

 

(i)                                     this Right Certificate [ ] is [ ] is not
being sold, assigned and transferred by or on behalf of a Person who is or was
an Acquiring Person or an Affiliate or Associate of any such Acquiring Person
(as such terms are defined in the Rights Agreement); and

 

(ii)                                  after due inquiry and to the best
knowledge of the undersigned, the undersigned [ ] did [ ] did not acquire the
Rights evidenced by this Right Certificate from any Person who is, was or
subsequently became an Acquiring Person or an Affiliate or Associate of any such
Acquiring Person.

 

 

Dated:

 

,

 

 

 

 

 

Signature

 

 

 

Signature Guaranteed:

 

 

 

Signatures must be guaranteed by an eligible guarantor institution (a bank,
stockbroker, savings and loan association or credit union with membership in an
approved signature guarantee medallion program) pursuant to Rule 17Ad-15 of the
Securities Exchange Act of 1934.

 

NOTICE

 

The signatures in the foregoing Assignment and Certificate must correspond to
the name as written upon the face of this Right Certificate in every particular,
without alteration or enlargement or any change whatsoever.

 

WARNING

 

In the event the Certificate set forth above in the Assignment is not completed,
the Company will deem the beneficial owner of the Rights evidenced by this Right
Certificate to be an Acquiring Person or an Affiliate or Associate of such
Acquiring Person (as defined in the Rights Agreement), and such Assignment will
not be honored.

 

B-6

--------------------------------------------------------------------------------


 

FORM OF ELECTION TO PURCHASE

 

(To be executed if the registered holder desires to
exercise the Right Certificate.)

 

To:  PHARMACOPEIA DRUG DISCOVERY, INC.

 

The undersigned hereby irrevocably elects to exercise                      
Rights represented by this Right Certificate to purchase the shares of Preferred
Stock issuable upon the exercise of such Rights (or such other securities of the
Company or of any other person which may be issuable upon the exercise of the
Rights) and requests that certificates for such shares be issued in the name of
and delivered to:

 

 

 

(Please print name and address)

 

 

 

(Please insert social security or other
identifying number)

 

If such number of Rights shall not be all the Rights evidenced by this Right
Certificate, a new Right Certificate for the balance remaining of such Rights
shall be registered in the name of and delivered to:

 

 

 

(Please print name and address)

 

 

 

(Please insert social security or other
identifying number)

 

 

Dated as of

 

,

 

 

 

 

 

 

 

 

Signature

 

 

Signature Guaranteed:

 

 

 

 

Signatures must be guaranteed by an eligible guarantor institution (a bank,
stockbroker, savings and loan association or credit union with membership in an
approved signature guarantee medallion program) pursuant to Rule 17Ad-15 of the
Securities Exchange Act of 1934.

 

B-7

--------------------------------------------------------------------------------


 

CERTIFICATE

 

The undersigned hereby certifies by checking the appropriate boxes that:

 

(iii)                               Rights evidenced by this Right Certificate [
] are [ ] are not being exercised by or on behalf of a Person who is or was an
Acquiring Person or an Affiliate or Associate of any such Acquiring Person (as
such terms are defined in the Rights Agreement); and

 

(iv)                              after due inquiry and to the best knowledge of
the undersigned, the undersigned [ ] did [ ] did not acquire the Rights
evidenced by this Right Certificate from any Person who is, was or subsequently
became an Acquiring Person or an Affiliate or Associate of an Acquiring Person.

 

 

Dated as of

 

,

 

 

 

 

 

 

 

 

Signature

 

 

Signature Guaranteed:

 

 

 

Signatures must be guaranteed by an eligible guarantor institution (a bank,
stockbroker, savings and loan association or credit union with membership in an
approved signature guarantee medallion program) pursuant to Rule 17Ad-15 of the
Securities Exchange Act of 1934.

 

NOTICE

 

The signatures in the foregoing Election to Purchase and Certificate must
correspond to the name as written upon the face of this Right Certificate in
every particular, without alteration or enlargement or any change whatsoever.

 

WARNING

 

In the event the Certificate set forth above in the Election to Purchase is not
completed, the Company will deem the beneficial owner of the Rights evidenced by
this Right Certificate to be an Acquiring Person or an Affiliate or Associate of
such Acquiring Person (as defined in the Rights Agreement), and such Election to
Purchase will not be honored.

 

B-8

--------------------------------------------------------------------------------